 



Exhibit 10.1


 
 
EPCM Services Agreement
Between
Bogoso Gold Limited
and
GRD Minproc (Pty) Limited
and
GRD Minproc Limited
06 April 2006
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page No.
 
            Formal Instrument of Agreement     5  
 
            General Conditions     9  
 
            Particular Conditions     11  
 
           
A.
  References From Clauses in the General Conditions     12  
 
           
B.
  Deleted Clauses     14  
 
           
C.
  Additional Clauses     14  
 
           
45.
  Definitions and Interpretation     15  
 
           
45.1
  Definitions (replacing Clause 1)     15  
45.2
  Interpretation (replacing Clause 2)     22  
45.3
  Ambiguous and Inconsistent Terms     23  
45.4
  Matters of Clarification (General)     24  
45.5
  Best Endeavours     24  
 
           
46.
  Appointment, Obligations, Warranties, and Covenants of the Consultant
(replacing Clauses 3, 4 and 5(i), 5(ii)(a) and 5(ii)(b))     25  
 
           
46.1
  Appointment of Consultant     25  
46.2
  Standard of Care     25  
46.3
  Warranties and Covenants     25  
46.4
  Delivery of Services     26  
46.5
  Design Obligations     28  
46.6
  Management of Project Contractors     29  
46.7
  Labour, Environmental, Indigenous, OHS and Quality Assurance Plans     31  
46.8
  Local Content     32  
46.9
  Monthly Reporting     33  
46.10
  Records Open for Inspection and Audit     34  
 
           
47.
  Obligations of the Client     34  
 
           
47.1
  Failure to fulfil Obligations (replacing Clauses 7 and 8)     34  
47.2
  Responsibilities (amending Clause 9)     35  
47.3
  Client provided Personnel, Equipment, Facilities and Services     35  
 
           
48.
  Site     35  
 
           
48.1
  Access     35  
48.2
  Induction Training     35  
48.3
  Safety Requirements     36  
48.4
  Access for the Client, the Client’s Representative and others and Site
Condition     37  
48.5
  Access by Project Contractors     38  
48.6
  Operation of Existing Plant     38  
48.7
  Things of Value or Interest     39  
 
           
49.
  Personnel (Replacing Clauses 11, 12, 13 and 15)     39  
 
           
49.1
  General     39  
49.2
  Key Personnel     40  
49.3
  Non-Solicitation     42  
49.4
  Consultant’s Code of Conduct     42  
49.5
  Privacy     42  
 
           
50.
  Administration (Amending Clause 14)     43  
 
           
50.1
  The Client’s Representative     43  
50.2
  Delegation of the Client’s Representative’s Power     43  
50.3
  Compliance with Directions     44  
50.4
  Consultant’s Representative     45  
50.5
  Delegation of Consultant’s Representative’s Power     45  
50.6
  Consultant’s Acknowledgment     45  
50.7
  Project Control Group     46  
50.8
  Project Management Plan     46  
 
           
51.
  Liability (Replacing Clauses 16 And 18)     47  
 
           
51.1
  Liability of Consultant     47  
51.2
  Liability of Client     47  
51.3
  Maximum Liability     47  
51.4
  Excluded Losses     50  
51.5
  Exclusive Remedies     50  
51.6
  Re-performance of non-complying Services and Indemnity     50  
51.7
  Indemnity and Proportionality     51  
 
           
52.
  Insurance (Replacing Clauses 19 and 20)     52  
 
           
52.1
  Client’s Insurances Required     52  
52.2
  General Provisions regarding the Client’s Insurance     53  
52.3
  Consultant’s Insurances Required     53  
52.4
  Project Contractor Insurance     54  
52.5
  Requirements for Insurance     54  
52.6
  Proof of insurance     54  
52.7
  Payment of Excesses     54  
 
           
53.
  Time (Replacing Clause 25)     54  
 
           
53.1
  Instruction to Accelerate     54  

Page 2 of 85



--------------------------------------------------------------------------------



 



                      Page No.  
53.2
  Acceleration     55  
 
           
54.
  Variation to the Scope of Works (Replacing Clauses 23 and 24)     55  
 
           
54.1
  Works Variation     55  
54.2
  Parties to Discuss     55  
54.3
  Client to Determine     55  
54.4
  Time     56  
54.5
  Clarity     56  
 
           
55.
  Variation to the Scope of Services (Replacing Clauses 23 and 24)     56  
 
           
55.1
  Services Variation     56  
55.2
  Value     56  
55.3
  Time     56  
55.4
  Clarity     56  
55.5
  Variations — General     57  
 
           
56.
  Separable Portions     57  
 
           
56.1
  Agreement on Separable Portions     57  
56.2
  Changes relating to Separable Portions     57  
56.3
  Interpretation of Terms     57  
56.4
  Consequences of Separable Portion     57  
 
           
57.
  Suspension of Services (Replacing Clauses 26, 27 and 28)     58  
 
           
57.1
  Suspension by Client or Consultant     58  
57.2
  Recommencement of Services     58  
57.3
  Suspension Costs     58  
 
           
58.
  Force Majeure (Replacing Clauses 26, 27 and 28)     59  
 
           
58.1
  Force Majeure occurrence     59  
58.2
  Cessation     59  
58.3
  Termination resulting from Force Majeure delays     59  
 
           
59.
  Completion of the Project     60  
 
           
59.1
  Practical Completion     60  
59.2
  Final Completion     61  
 
           
60.
  Defects Liability     62  
 
           
60.1
  Consultant to Rectify Defects in the Services     62  
60.2
  Cost of Rectification of Defects     63  
60.3
  Failure to Rectify     63  
 
           
61.
  Termination of Services (Replacing Clauses 26, 27 and 28)     63  
 
           
61.1
  Termination by the Client     63  
61.2
  Actions by Consultant on Termination     63  
61.3
  Payment to Consultant     64  
61.4
  Sole Entitlement     64  
 
           
62.
  Invoicing and Payment (Replacing Clauses 30, 31 and 34)     64  
 
           
62.1
  Client’s Payment Obligations     64  
62.2
  Electronic Funds Transfer     65  
62.3
  Time for and format of Payment Claims     65  
62.4
  Consultant Warranty     65  
62.5
  Payment     66  
62.6
  Payment Adjustment Statement     66  
62.7
  Conditions Precedent to Entitlement to Payment     67  
62.8
  Final Payment Claim     67  
62.9
  Interest on Overdue Payments     68  
62.10
  Set off     69  
62.11
  Client’s Payment of Subcontractors     69  
62.12
  Property and Liens     69  
62.13
  Taxes     70  
62.14
  Disbursements     70  
62.15
  Rates     70  
 
           
63.
  Default by a Party     70  
 
           
63.1
  Default by Consultant     70  
63.2
  Default by Client     72  
 
           
64.
  Insolvency     73  
 
           
65.
  Intellectual Property     75  
 
           
65.1
  Client to Procure     75  
 
           
66.
  Assignment (Replacing Clause 38)     75  
 
           
66.1
  Assignment by Consultant     75  
66.2
  Assignment by Client to Affiliates and Third Parties     76  
66.3
  Assignment by Client to Financing Entities     76  
66.4
  Cooperation with Financing Entities and Insurers     76  
 
           
67.
  Confidentiality (Replacing Clause 42)     77  
 
           
67.1
  Keep Confidential     77  

Page 3 of 85



--------------------------------------------------------------------------------



 



                      Page No.  
67.2
  Extension of Obligations     77  
67.3
  Continuation of Obligations     77  
 
           
68.
  Settlement of Disputes (Replacing Clauses 43.8 and 44)     77  
 
           
68.1
  Failure of Mediation     77  
68.2
  Matters Precedent to Litigation     78  
68.3
  Dispute Resolution not to delay Performance     78  
 
           
69.
  Security     78  
 
           
69.1
  Consultant Security     78  
69.2
  Client Security     78  
69.3
  Interest on Security     79  
69.4
  Security not on Trust     80  
69.5
  Release of Security     80  
69.6
  Dealing with Security     80  
 
           
70.
  Guarantee and Indemnity     81  
 
           
70.1
  Consideration     81  
70.2
  Guarantee     81  
70.3
  Continuing Security     81  
70.4
  Matters Not Affecting Guarantor’s Liability     81  
70.5
  Payment Later Avoided     82  
70.6
  Indemnity on Disclaimer     82  
70.7
  Guarantor Not to Prove in Liquidation or Bankruptcy     82  
70.8
  Guarantor Not to Claim Benefits or Enforce Rights     82  
70.9
  Costs and Expenses     82  
70.10
  Guarantee to Continue on Assignment of Rights     83  
70.11
  Limit of Guarantor’s Liability     83  
 
           
71.
  General     83  
 
           
71.1
  Legal costs     83  
71.2
  Waiver and exercise of rights     83  
71.3
  Severance     83  
71.4
  After hours communications     84  
71.5
  Process service     84  
71.6
  Entire understanding     84  
71.7
  Nature of the Relationship     84  
71.8
  Third Party Rights     85  
71.9
  Effective Date (replacing Clause 21)     85  
71.10
  Jurisdiction     85  
 
            Appendix A — Scope of Services     87  
 
            Appendix B — Personnel, Equipment, Facilities and Services of Others
to be Provided by the Client     94  
 
            Appendix C — Remuneration and Payment     96  
 
            Appendix D — Scope of Works     110  
 
            Appendix E — Insurances     113  
 
            Appendix F — Key Personnel     115  
 
            Appendix G — Material Project Contractor     118  
 
            Appendix H — Client Deliverables (Including Client Approvals)    
120  
 
            Appendix I— Project Budget     122  
 
            Appendix J — Project Schedule     124  
 
            Appendix K — Code of Conduct     126  
 
            Appendix L — Not Used     132  
 
            Appendix M — Approved Performance Bond     133  
 
            Appendix N — Deed of Release     136  

Page 4 of 85



--------------------------------------------------------------------------------



 



Formal Instrument of Agreement
THIS AGREEMENT made the 06th day of April 2006
Among:
Bogoso Gold Limited of Level 2, No. 1 Milne Close, P.O. Box 16075, Airport Post
Office, Accra, Ghana (“Client”)
And:
GRD Minproc (Pty) Limited, Registration No. 2002/021267/07, of Unit 1, Highbury
House, Hampton Office Park North, 20 Georgian Crescent, Bryanston, South Africa
(“Consultant”)
And:
GRD Minproc Limited, ABN 52 008 992 694 of Level 8, 140 St. Georges Terrace,
Perth, Western Australia, 6000 (“Guarantor”)
Recitals:

A.   The Client desires to build the Project, which when designed, constructed
and commissioned, shall meet the following requirements:

  (a)   the Project shall be a sulphide ore treatment plant;     (b)   the
Project shall be capable of processing 3.5 million tonnes of sulphide ore per
annum;     (c)   except for routine, predictive or preventative maintenance, the
Project shall be capable of continuous operation 24 hours per day, 365 days per
year;     (d)   except for components that routinely require replacement or
repair due to normal operating conditions, the Project shall have a life
expectancy commensurate with the life of the Bogoso mine; and     (e)   the
Project or its various components (as the case may be) shall be capable of
operating continuously at the level, rate or capacity specified in the
Performance Warranties in Appendix L.

B.   The Client has requested that the Consultant performs the Services on the
terms and conditions of the Agreement.

C.   The Consultant has agreed to perform the Services on the terms and
conditions of the Agreement.

Page 5 of 85



--------------------------------------------------------------------------------



 



It is Agreed:

1.   In the Agreement, unless the context indicates otherwise, words and
expressions shall have the meanings assigned to them in the Particular
Conditions and the General Conditions.

2.   The Agreement is comprised of this Formal Instrument of Agreement together
with the following documents which, unless otherwise stated, are attached to
this Formal Instrument of Agreement, namely:

  (a)   The Particular Conditions;     (b)   The General Conditions; and     (c)
  The Appendices, namely:

  (i)   Scope of Services;     (ii)   Personnel, Equipment, Facilities &
Services of Others to be provided by the Client;     (iii)   Remuneration and
Payment;     (iv)   Scope of Works;     (v)   Insurances;     (vi)   Key
Personnel;     (vii)   Material Project Contractor;     (viii)   Client
Deliverables (including Client Approvals);     (ix)   Project Budget;     (x)  
Project Schedule;     (xi)   Code of Conduct;     (xii)   Performance
Warranties.     (xiii)   Approved Performance Bond; and     (xiv)   Deed of
Release.

3.   In the event of any ambiguity or discrepancy between anything contained in
or between any documents forming part of the Agreement, the terms of this Formal
Instrument of Agreement shall prevail to the extent of the inconsistency and the
remaining documents shall, for the purposes of construction and interpretation
of the Agreement, be construed in

Page 6 of 85



--------------------------------------------------------------------------------



 



    descending order of precedence having regard to the order in which the
documents are set out in Clause 2 of this Formal Instrument of Agreement.

4.   In consideration of the payments to be made by the Client to the Consultant
pursuant to the Agreement, the Consultant agrees to perform the Services in
accordance with the provisions of the Agreement.

5.   The Client agrees to pay the Consultant, in consideration for the
performance of the Services, such amounts as may become payable under the
provisions of the Agreement and to reimburse all expenses incurred in the
performance of the Services at the times and in the manner provided by the
Agreement.

6.   The Agreement may be executed in any number of counterparts. Each
counterpart is an original but the counterparts together are one and the same
agreement. The Agreement is binding on the parties on the exchange of
counterparts. A copy of a counterpart sent by facsimile machine or by electronic
mail:

  (a)   shall be treated as an original counterpart;     (b)   is sufficient
evidence of the execution of the original; and     (c)   may be produced in
evidence for all purposes in place of the original.

Page 7 of 85



--------------------------------------------------------------------------------



 



Executed as an Agreement:

                     
For and on behalf of
        )          
Bogoso Gold Limited
        )          
 
        )          
/s/ Peter Bradford
        )     /s/ Mark D. Collopy                  
Signature of Director
        )     Signature of Director    
 
        )          
Peter Bradford
        )     Mark D. Collopy                  
Name of Director
        )     Name of Director    
 
        )          
 
        )          
For and on behalf of
        )          
GRD Minproc (Pty) Limited
        )          
 
        )          
/s/ Andrew Sweeney
  13/4/06     )     /s/ Roger E.R. Falls   13/4/06              
Signature of Director/Secretary
        )     Signature of Director    
 
        )          
Andrew Sweeney
  13/4/06     )     Roger E.R. Falls   13/4/06              
Name of Director/Secretary
        )     Name of Director    
 
        )          
For and on behalf of
        )          
The Common Seal of GRD Minproc Limited
was affixed in accordance with its constitution
in the presence of:
        )
)
)          
 
        )                        
Signature of Director/Secretary
        )     Signature of Director    
 
        )                        
Name of Director/Secretary
        )     Name of Director    

Page 8 of 85



--------------------------------------------------------------------------------



 



General Conditions

Page 9 of 85



--------------------------------------------------------------------------------



 



General Conditions
The General Conditions shall be the International Federation of Consulting
Consultants (FIDIC) Client / Consultant Model Services Agreement, third edition
(1998) as amended by the Particular Conditions of Agreement.

Page 10 of 85



--------------------------------------------------------------------------------



 



Particular Conditions

Page 11 of 85



--------------------------------------------------------------------------------



 



Particular Conditions of Contract

              A.   References From Clauses in the General Conditions
 
           
1.
  Clause 14:   Representatives:    
 
           
 
      Client:   Mark Collopy
 
           
 
      Consultant:   John Hawxby
 
           
2.
  Clause 17:   Duration of liability    
 
                    52 weeks from the end of the Term or 52 weeks from the Date
of Practical Completion of the Project, whichever is the earliest.
 
           
3.
  Clause 22:   Date of Commencement:   21 February 2005
 
           
 
      Date for Practical Completion:    
 
           
 
      Oxide Plant:   17 March 2006
 
           
 
      Sulphide Plant:   30 June 2006.
 
            4.   Clause 32:   Currency of Payments to Consultant:   Rand. 
 
           
5.
  Clause 36:   Language(s) of the Agreement:   English
 
           
 
      Ruling Language:   English
 
           
 
      Law to which Agreement is subject:   England
 
           
6.
  Clause 37:   Principal place of business:   South Africa.
 
            7.   Clause 41:   Unless advised otherwise in writing, the Client’s
particulars for services or delivery of notices under the Agreement are not set
out in Appendix A, but rather are:
 
           
 
      Name:   Bogoso Gold Limited
 
      Attention:   Mark Collopy
 
      Address:   Level 2, No. 1 Milne Close
 
          P.O. Box 16075
 
          Airport Post Office
 
          Accra, Ghana
 
           
 
      Facsimile No.:   (23) (32) 177-7700
 
      Electronic Mail Address:   mcollopy@gsrgh.com
 
      Attention:   General Manager Projects

Page 12 of 85



--------------------------------------------------------------------------------



 



             
 
      with a copy to:    
 
           
 
      Name:   Golden Star Resources Ltd.
 
      Attention:   Peter Bradford
 
      Address:   10901 W. Toller Drive, Suite 300
 
          Littleton, CO 80127
 
          USA
 
           
 
      Facsimile No.:   (303) 830-9094
 
      Electronic Mail Address:   pbradford@gsr.com
 
      Attention:   President and CEO
 
                    Unless advised otherwise in writing, the Consultant’s
particulars for delivery of notices under the Agreement are not set out in
Appendix A, but rather are:
 
           
 
      Name:   GRD Minproc (Pty) Limited
 
      Attention:   John Hawxby
 
      Address:   Unit 1, Highbury House, Hampton Office
 
          Park North
 
          20 Georgian Crescent, Bryanston 2021
 
          South Africa
 
           
 
      Facsimile No.:   (27) (11) 514-0006
 
      Electronic Mail Address:   john.hawxby@minproc.co.za
 
                    Unless advised otherwise, in writing, the Guarantor’s
particulars for service or delivery of notices under the Agreement are not set
out in Appendix A, but rather are:
 
           
 
      Name:   GRD Minproc Limited
 
      Attention:   Ben Zikmundovsky
 
      Address:   Unit 1, Highbury House, Hampton Office
 
          Park North
 
          20 Georgian Crescent, Bryanston 2021
 
          South Africa
 
           
 
      Facsimile No.:   (27) (11) 514-0006
 
      Electronic Mail Address:   ben.zikmundovsky@minproc.co.za
 
                    Notices issued by the Client shall be titled “Notice to
Consultant — BSEP EPCM Contract” or “Notice to Client — Bogoso Sulphide
Expansion Project EPCM Contract”, as the case may be, and such notices shall be
sequentially numbered and shall be preceded by the year of issue, for example,
“yyyy mm dd NT: Bogoso Gold Limited 001” or “yyyy mm dd NT: Consultant 001”.
 
                    References to “telex” are to be replaced with “facsimile”.

Page 13 of 85



--------------------------------------------------------------------------------



 



B.   Deleted Clauses

The Following Clauses are deleted from the General Conditions and replaced by
the stated Additional Clauses specified below in Section C:

              Clause replaced by Clause deleted from General Conditions  
Additional Clause in Section C
1
    45.1  
2
    45.2  
3
    46  
4
    46  
5(i), 5(ii)(a) and 5(ii)(b)
    46  
7 and 8
    47.2  
11, 12, 13 and 15
    49  
16 and 18
    51  
19 and 20
    52  
21
    71.9  
23 and 24
  54 and 55
25
    53  
26, 27 and 28
  57, 58 and 61
30, 31 and 34
  61 and 62
38
    66  
42
    67  
43.8 and 44
    68  

C.   Additional Clauses

Context and interpretation
These Additional Clauses shall be read and interpreted in conjunction with the
General Conditions and all the terms and expressions defined herein shall bear
the same meanings assigned thereto in the General Conditions unless expressly
stated or the context indicates otherwise.

Page 14 of 85



--------------------------------------------------------------------------------



 



45.   Definitions and Interpretation

45.1 Definitions (replacing Clause 1)

    “Agreed Compensation” means interest at an annual rate of 9% for any amount
unpaid by the Client calculated from the date such amount was due to have been
paid until is paid.       “Agreement” has the meaning given in Clause 2 of the
Formal Instrument of Agreement.       “Authorities” means all governmental,
semi-governmental, local and other authorities that exercise jurisdiction over
the Services or the Project.       “Business Day” means a day other than a
Saturday, Sunday or bank or public holiday in Ghana or South Africa.      
“Claim” includes any action, suit, claim, demand or proceeding of any nature.  
    “Client Approval” means any licence, permit, consent, approval,
determination or permission, the obtaining of which is specifically agreed by
the parties to be part of the Client’s responsibility in Appendix H.      
“Client Deliverables” means any thing, document and action specifically
identified in the Agreement as being required to be delivered or procured by the
Client or a third party on behalf of the Client to the Consultant, including
without limiting the foregoing those things, documents and actions listed in
Appendix H.       “Client’s Representative” means the representative of the
Client appointed by the Client pursuant to Clause 14.       “Client Standards
and Procedures” means the standards and procedures prescribed from time to time
by the Client with respect to the Project or any part of it.       “Code of
Conduct” means the Consultant’s code of conduct to apply to the Consultant’s
Personnel and subcontractors whilst in Ghana and on Site, set out in Appendix K,
as amended from time to time.       “Consultant Approval” means any licence,
permit, consent, approval, determination or permission that may be required in
respect of the Project, except Client Approvals.       “Consultant’s
Representative” means the representative of the Consultant appointed by the
Consultant pursuant to Clause 14.       “Date for Practical Completion” means
the date stated in the Particular Conditions pursuant to Clause 22, as amended
or varied in accordance with the Agreement.       “Date of Commencement” means
the date stated in the Particular Conditions pursuant to Clause 22.

Page 15 of 85



--------------------------------------------------------------------------------



 



    “Date of Final Completion” means the date on which the Project reaches Final
Completion in accordance with the Agreement.       “Date of Practical
Completion” means, in relation to the Project, a Separable Portion or a part of
the Works, the date on which the Project or the Separable Portion or the part of
the Works, respectively, reaches Practical Completion in accordance with the
Agreement.       “Defective EPCM Services” means:

  (a)   a failure to perform any part of the Services in accordance with, and to
the standard required by, the Agreement including the standards set out in
Appendices A or K; or     (b)   an omission of Services,

    but does not include defects or omissions arising out of or in connection
with:

  (c)   any negligent act or omission by a third party, including a Project
Contractor, that does not arise as a result of an act or omission by the
Consultant;     (d)   any negligent act or omission by the Client, including a
breach of statute or breach of duty by the Client;     (e)   fair wear and tear;
    (f)   the Client maintaining or operating the Plant or any equipment outside
the manufacturers’ or vendors’ recommendations, warranty provisions or operating
manual procedures or outside the design criteria or the operating procedures
established by the Consultant in consultation with the Client for the plant and
equipment;     (g)   any material modifications made to the Plant or equipment
by the Client without the Consultant’s consent, other than for environmental,
safety or health reasons; and     (h)   any work or services the same as or
similar to the Services or concerning the same subject matter as the Services
which were performed by the Client or on behalf of the Client by persons other
than the Consultant that were not required to be supervised by the Consultant.

    “Defects Notification Period” means the period of 52 weeks from the end of
the Term or 52 weeks from the Date of Practical Completion of the Project,
whichever is the earliest.       “Defective Rectification Work” has the meaning
given to that term in Clause 60.1.       “Design” means any design work
(including engineering and drafting work) undertaken by the Consultant in the
performance of the Services.

Page 16 of 85



--------------------------------------------------------------------------------



 



    “Disbursements” means only those direct expenses and costs incurred with
respect to the Project, paid or payable in cash, and of the type normally
charged by the Consultant as a disbursement on other projects similar to the
Project, including:

  (a)   reasonable living expenses of the Consultant’s Personnel in Ghana;    
(b)   Project related vehicle rental and insurance expenses;     (c)   Project
related travel for the Consultant’s Personnel;     (d)   expenses of insurances
purchased specifically for the Project as directed by the Client hereunder;    
(e)   mobilisation and de-mobilisation medical expenses for the Consultant’s
Personnel going to Site;     (f)   Project related meals involving the Client or
any Project Contractor, if approved in advance by the Client;     (g)  
international telephone costs, courier, shipping charges, special postage;    
(h)   where not supplied by the Client, Site office costs, including stationery,
photocopies, office consumables, network and e-mail facilities, communications,
medical first aid kits and medical consumables; and     (i)   where not supplied
by Client, Site office furniture and equipment, subject to Clause 6;     (j)  
Johannesburg office support, including stationery, photocopies, office
consumables, network and e-mail facilities;

    but excluding:

  (k)   costs pertaining to Project Contractors or other contractors, which
shall be direct costs of the Client;     (l)   personal protective equipment;  
  (m)   accommodation on Site, unless accommodation is not made available by the
Client;     (n)   expenses for equipment, machinery, tools and other assets that
the Client would reasonably expect consultants to have on hand and part of its
tools of trade (but excluding those assets purchased with particular
specification for the purpose of the Project, which shall be Client property
pursuant to Clause 6);     (o)   materials that are purchased for use in South
Africa without specific reference to any particular project, such as paper, pens
and other supplies.

Page 17 of 85



--------------------------------------------------------------------------------



 



    “Documentation” includes software (including source code and object code
versions) manuals, diagrams, graphs, charts, projections, specifications,
estimates, records, concepts, documents, accounts, plans, formulae, designs,
methods, techniques, processes, supplier lists, price lists, customer lists,
market research information, correspondence, letters and papers of every
description including all copies of or extracts from the same.       “Dry
Commissioning” means those checks and tests to be performed up to Practical
Completion in accordance with Appendix A.       “Execution Date” means 06
April 2006.       “Existing Plant” means the existing plant, equipment and
infrastructure on Site as of the Date of Commencement.       “Final Completion”
means (as the case may be) that stage in the execution of the Services where:

  (a)   the Defects Notification Period has expired and the Consultant has made
good all Defective EPCM Services that have been advised by the Client to the
Consultant prior to the expiry of the Defects Notification Period; or     (b)  
the Further Defects Liability Period has expired and the Consultant has made
good all Defective Rectification Work prior to the expiry of the Further Defects
Liability Period.

    “Financing Entity” means any financial institution or other person providing
any debt or equity financing for the Client in respect of the Project, including
by provision of a letter or letters of credit or other guarantees or insurance
in support of those things and including the holders of, and the agent or
trustee representing the holders of, such instruments.       “Force Majeure
Event” is any event or circumstance (or combination of events and circumstances)
which occurs in Ghana and:

  (a)   is beyond the control of the party affected by that event or
circumstance or both;     (b)   causes delay in, or prevention of, the
performance by the affected party of any of its obligations under the Agreement;
and     (c)   cannot be prevented, overcome or remedied by the exercise by the
affected party of a standard of care and diligence consistent with that of a
prudent and competent mining company (in the case of the Client) or construction
manager (in the case of the Consultant),

    including, without limiting the foregoing, a strike or industrial dispute
which affects the performance of the Works under the Agreement and wet or
otherwise inclement weather that makes the conduct of the Works under the
Agreement unsafe or impractical.       “Further Defects Liability Period” means
52 weeks.

Page 18 of 85



--------------------------------------------------------------------------------



 



    “Gold Fields” means Gold Fields of South Africa or its subsidiaries
regarding the provision of technology relating to the BIOX® process.      
“Government” means, in respect of each place in which the Services are rendered,
any federal, state, provincial, regional or local government and all government,
semi-government, local and other agencies, authorities, departments or
instrumentalities of any of them or corporations established by statute.      
“Independent Engineer” means Merit Engineers Pty Ltd (ACN 087 781 262), a
company incorporated in Australia.       “Intellectual Property Rights” means
all industrial and intellectual property rights, whether registered or
unregistered, including, but not limited to, inventions, discoveries,
innovations, technical information, technical data, prototypes, manufacturing
processes, improvements, patent rights, circuitry, drawings, plans,
specifications, trade mark rights, trade names, design rights, copyright
(including moral rights), and other monopoly rights, samples and know-how.      
“Interconnection Procedures” means the procedures for interconnecting the
Existing Plant with the Oxide Plant and the Sulphide Plant, as determined
pursuant to Clause 46.5(b).       “Key Personnel” means those personnel
identified in Appendix F.       “Law” means any legally binding law,
legislation, statute, act, rule, order or regulation which is enacted, issued or
promulgated by any Government.       “Legislative Requirement” means a
requirement imposed by Law and includes, without limitation:

  (a)   a requirement to obtain an approval (other than a Client Approval),
either expressly, or by implication through the imposition of a criminal offence
for a failure to do so;     (b)   a requirement to give a notice to any
Government, or to report something to any Government;     (c)   a requirement to
pay a fee, charge or penalty imposed by legislation; and     (d)   a requirement
to do, not to do, or comply with a matter or thing, either expressly, or by
implication through the imposition of a criminal offence for a failure to do so.

    “Material Project Contractor” means those contractors listed in Appendix G.
      “Ore Commissioning” means those checks and tests (with the use of process
materials) to be performed by the Client after Practical Completion in
accordance with Appendix A.

Page 19 of 85



--------------------------------------------------------------------------------



 



    “Oxide Plant” means those areas in Appendix D numbered 00, 01, 04, 05, 06,
19 (to the extent required to operate the Oxide Plant) and 22 (to the extent
required to operate the Obotan Mill as an oxide mill).       “Payment Claim” has
the meaning given to that term in Clause 62.3.       “Personnel” includes a
person’s officers, directors, employees, contract employees, agents,
sub-contractors and invitees.       “Plant” means the Oxide Plant and the
Sulphide Plant or either one of them, as the context may suggest, to be
constructed as part of the Project, as further described in the Scope of Works.
      “Practical Completion” means that stage in the execution of the Services
where the Oxide Plant or Sulphide Plant, as the case may be, has been
engineered, procured and constructed and is ready to accept the safe
introduction of ore, except for minor omissions, minor defects and outstanding
Services that do not prevent the safe introduction of water or ore, as listed in
the punch list agreed between the Client and the Consultant pursuant to Clause
59.1(b), provided that:

  (a)   if ore is introduced to any Separable Portion or other part of the Plant
at the instruction of the Client, then that Separable Portion or part is deemed
to have achieved Practical Completion for purposes of computing the Defects
Notification Period;     (b)   non-critical secondary equipment and structures
(such as administration buildings and the like) need not be complete to achieve
Practical Completion; and     (c)   if Practical Completion in respect of the
whole or any Separable Portion or other part of the Plant would be achieved but
for failure of the Client to meet its obligations pursuant to the Agreement or
the failure of any third party (provided such failure was not the result of
Defective EPCM Services), then Practical Completion will be deemed to have been
achieved for the purposes of computing the Defects Notification Period.

    “Pre-commissioning” means those pre-operational checks and tests (without
the use of process materials) to be performed by the Consultant in accordance
with Appendix A.       “Privacy Law” means any Law that relates to the
protection of personal or other information pertaining to Personnel.      
“Project” means the Bogoso Sulphide Expansion Project, situated approximately
10km south of the town of Bogoso in the Western Region of Ghana, as described in
the Scope of Works in respect of which the Client has engaged the Consultant to
provide the Services.       “Project Budget” means the Project budget in
Appendix I.

Page 20 of 85



--------------------------------------------------------------------------------



 



    “Project Contract” means a contract entered into with a Project Contractor
for purposes of the Project.       “Project Contractor” means any consultants,
contractors, vendors and suppliers engaged by the Client at the recommendation
of the Consultant to carry out any part of the Project and includes any Material
Project Contractor.       “Project Control Group” has the meaning given to that
term in Clause 50.7.       “Project Management Plan” means the Project
management plan to be prepared by the Consultant in accordance with Clause 50.8.
      “Project Material” means all Documentation which is:

  (a)   prepared, or required to be prepared, by or on behalf of the Consultant
under the Agreement;     (b)   delivered, or required to be delivered, by or on
behalf of the Consultant to the Client under the Agreement; or     (c)  
incorporated into any Documentation described in (a) or (b) above.

    “Project Schedule” means the schedule of various dates as required to be
updated hereunder and the first of which is set out in Appendix J.      
“Protected Right” means any patent, right, registered design, trademark or name,
copyright or any other lawfully protected right of any person.       “Quality
Assurance Program” means the program specified in Clause 46.7.      
“Rectification Work” has the meaning given to that term in Clause 60.1.      
“Scope of Services” means the scope of services specified in Appendix A, as
amended or varied in accordance with the Agreement.       “Scope of Works” means
the scope of works specified in Appendix D, as amended or varied in accordance
with the Agreement.       “Separable Portion” means any one of the discrete
components of the Plant described in the Scope of Works or agreed pursuant to
Clause 56.1.       “Services” means the services which the Consultant is
required to perform under the Agreement and as further described in the Scope of
Services.       “Services Costs” has the meaning given to that term in Clause
62.1.       “Services Variation” means any variation in the Services under
Clause 55.       “Site” means the location at which the Project is to be
constructed, as described in the Scope of Works.

Page 21 of 85



--------------------------------------------------------------------------------



 



    “Sulphide Plant” means those areas in Appendix D numbered 10, 11, 12, 13,
14, 15, 16, 17, 18, 19 (to the extent that this area does not form part of the
Oxide Plant), 21, 22 (to the extent that this area does not form part of the
Oxide Plant) and 23.       “Taxes” means any taxes, charges, levies, assessments
or other similar costs of any kind, excluding income, profit, revenue, royalty
and other taxes payable in respect of operations (which taxes shall for the
purposes of the Agreement be “Excluded Taxes”), but including goods and services
taxes, value added taxes, withholding taxes, stamp duties and customs duties.  
    “Term” means the period commencing with the Date of Commencement and ending
on the Date of Final Completion or, if the Agreement is terminated prior to the
Project reaching Final Completion, on the date of such termination.       “Total
Cost Forecast” means the sum of the Project Budget set out in Appendix I and the
indicative Services Costs set out in Part C of Appendix C.       “Works” means
the works to be constructed and the temporary works to be carried out in
executing the Project as described in the Scope of Works.       “Works
Variation” means any change described in the Scope of Works pursuant to Clause
54.

45.2 Interpretation (replacing Clause 2)

    In the Agreement, unless contrary intention appears:

  (a)   a reference to:

  (i)   clauses, schedules and appendices are references to clauses of and
schedules and appendices to the Agreement;     (ii)   a person includes a
natural person, firm, joint venture partnership, unincorporated association,
corporation and government or statutory body or authority or other body
corporate;     (iii)   a party includes the party’s successors and permitted
assigns;     (iv)   a document or agreement, including the Agreement, includes a
reference to that document or agreement as novated, altered, supplemented or
replaced from time to time;     (v)   writing includes a reference to printing,
typing and each other method of producing words in a visible form;     (vi)  
any legislation or legislative provision includes any statutory modification or
re-enactment of, or legislative provision substituted for, and any subordinate
legislation issued under that legislation or legislative provision;

Page 22 of 85



--------------------------------------------------------------------------------



 



  (vii)   a month or year means calendar month or calendar year whether or not
beginning on the first day of any month or year;     (viii)   “U$”, “USD”,
“USD$”, “$US”, “dollar” or “$” is a reference to United States currency;    
(ix)   “R”, “ZAR” and “Rand” is a reference to South African currency;     (x)  
a specific time for the performance of an obligation is a reference to that time
in the country, state, or territory or other place where that obligation is to
be performed; and     (xi)   a thing (including a right or obligation) includes
a part of that thing;

  (b)   headings are for ease of reference only and do not affect the meaning of
the Agreement;     (c)   the singular includes the plural and vice versa and
words importing a gender include other genders;     (d)   the expression
“including” is not a word of limitation;     (e)   other grammatical forms of
defined words or expressions have corresponding meanings;     (f)   if the date
on or by which any act must or may be done under the Agreement is not a Business
Day, the act must or may be done on or by the next Business Day;     (g)   where
time is to be calculated by reference to a day or event, that day or the day of
that event is excluded;     (h)   no provision of the Agreement will be
construed adversely to a party solely on the ground that the party was
responsible for the preparation of the Agreement or provision;     (i)   except
where otherwise provided, measurements and quantities shall be in metric units;
and     (j)   the words “clause 27.1(ii)” and “clause 5(i)” for purposes of
Clause 40(i) shall be read as meaning “Clause 61” and “Clause 46.2,”
respectively, while the words “anything of value” shall be read as meaning
anything of material value and shall specifically exclude meals, entertainment
and promotional items valued at less than US$200.00.

45.3 Ambiguous and Inconsistent Terms

  (a)   Subject to Clause 3 of the Formal Instrument of Agreement, if the
Client’s Representative reasonably considers, or the Consultant notifies the
Client’s Representative in writing, that there is a conflict, ambiguity,
inconsistency or

Page 23 of 85



--------------------------------------------------------------------------------



 



      discrepancy in or between any of the terms of the Agreement, the
Independent Engineer shall direct the interpretation which the parties shall
follow. Any interpretation of the Independent Engineer made under this clause
45.3(a) shall, except in the case of obvious error or fraud, be final and
binding on the parties.     (b)   The Independent Engineer, in giving a
direction in accordance with Clause 45.3(a), is not required to determine
whether or not there is an ambiguity or inconsistency.     (c)   The Consultant
shall bear the costs of compliance with a direction under clause 45.3(a) unless
the ambiguity or inconsistency could not have been reasonably identified by a
competent person experienced in projects of a similar character, size and
complexity to the Project. If a direction is given in respect of an ambiguity or
inconsistency that could not have been reasonably identified by a competent
person experienced in projects of a similar character, size and complexity to
the Project and the direction requires the Consultant to perform any additional
Services, the direction will be deemed to be a Services Variation for the
purposes of Clause 55.

45.4 Matters of Clarification (General)

  (a)   Where in the Scope of Services:

  (i)   an obligation or action is prescribed or required to be taken, the
Consultant shall fulfil that obligation or take that action, unless it is
expressly stated that the Client must take that action;     (ii)   a
precondition is prescribed in relation to any right or benefit that the
Consultant might become entitled to enjoy, then the Consultant will only be
entitled to the right or benefit if the precondition is satisfied; or     (iii)
  a right or benefit is given to the Client, the Client may enjoy that right or
benefit even though the right or benefit is not prescribed by the General
Conditions or the Particular Conditions.

  (b)   Except where expressly provided to the contrary in the Agreement, no
approval, consent, review, consultation, monitoring, audit or comment made,
undertaken or given by or on behalf of the Client shall lessen or otherwise
affect the Consultant’s obligations under the Agreement or constitute a Services
Variation or Works Variation.

45.5 Best Endeavours

  (a)   Subject to Clause 45.5(b), where the Agreement requires that the
Consultant use “best endeavours” in the performance of any its obligations under
the Agreement, the Consultant shall, in the performance of the applicable
obligation adopt, use or apply the work practices and methodologies that reflect
prudent practicable standards as would be employed by reputable international
professional engineering, procurement and construction management contractors
that are then in current use.

Page 24 of 85



--------------------------------------------------------------------------------



 



  (b)   Unless the context otherwise requires in the Agreement, the term “best
endeavours” shall only bear the meaning given to that term in Clause 45.5(a).

46.   Appointment, Obligations, Warranties, and Covenants of the Consultant
(replacing Clauses 3, 4 and 5(i), 5(ii)(a) and 5(ii)(b))

46.1 Appointment of Consultant

    The Client appoints the Consultant as an independent contractor of the
Client to render the Services in accordance with the Agreement, which
appointment is hereby accepted by Consultant.

46.2 Standard of Care

  (a)   The Consultant shall perform the Services with the professional skill,
care and diligence that would be expected of an international professional
engineering, procurement and construction management contractor experienced in
projects of a similar nature to the Project and in the performance of services
the same as or similar to the Services.     (b)   The Consultant must ensure
that any subcontractor appointed by it to perform part of the Services performs
that part of the Services with the professional skill, care and diligence
expected of a professional consultant experienced in projects of a similar
nature to the Project and in the performance of services of similar nature to
the part of the Services subcontracted to that subcontractor.

46.3 Warranties and Covenants
     The Consultant warrants and covenants to the Client that:

  (a)   it and its Personnel have the particular skill, experience and ability
necessary to perform the Services and will continue to have them during the
Term;     (b)   it has examined:

  (i)   the Scope of Services and the Scope of Work;     (ii)   local conditions
at the Site and all applicable Laws;     (iii)   the Project Schedule; and    
(iv)   all other information or documents relating to the Project provided to
the Consultant,

      and is satisfied with the sufficiency thereof for the purpose of complying
with its obligations under the Agreement (without the Consultant giving or
making any warranty or representation as to the adequacy of the BIOX® process or
the material characteristics provided by the Client to the Consultant);

Page 25 of 85



--------------------------------------------------------------------------------



 



  (c)   it is duly incorporated and validly existing under the law of its place
of incorporation and it has full legal capacity and power:

  (i)   to own its property and assets and to carry on its business; and    
(ii)   to enter into the Agreement and to perform its obligations under the
Agreement;         and it has taken all corporate action that is necessary to
authorise its entry into the Agreement and to perform its obligations under the
Agreement;

  (d)   there is, in the reasonable opinion of the Consultant, no litigation,
arbitration, mediation, conciliation or administrative proceedings taking place,
pending or threatened against it which (if adversely decided) could have a
material adverse effect on the Consultant’s or the Guarantor’s business, assets
or financial condition or its or the Guarantor’s ability to perform its
obligations under the Agreement;     (e)   it has not impugned the reputation of
the Client to date, nor will it during the Term or at any time thereafter, nor
will it knowingly do or permit anything which might damage the name or
reputation of the Client or reasonably invite adverse public criticism or result
in the Client being the subject of any official investigation; and     (f)   as
of the Execution Date, it has no conflict of interest in performing the Services
for the Client and it will ensure that none exist during the Term.

    The Consultant acknowledges that the Client has executed the Agreement in
reliance on the warranties contained in this Clause 46.3. The warranties
contained in this Clause 46.3 will be treated as if made continuously by the
Consultant during the Term.

46.4 Delivery of Services

  (a)   The Consultant shall:

  (i)   promptly perform the Services in accordance with the requirements of the
Agreement;     (ii)   at all times use its best endeavours to ensure that the
Project:

  (A)   proceeds at a rate of progress such that each event stated in the
Project Schedule will be completed in accordance with the corresponding
completion or milestone date; and     (B)   is completed within the Total Cost
Forecast;

  (iii)   recommend and seek the Client’s approval to undertake all studies,
reviews, investigations and other processes necessary to enable it to perform
the Services as efficiently and cost-effectively as practicable; and

Page 26 of 85



--------------------------------------------------------------------------------



 



  (iv)   regularly consult with the Client’s Representative throughout the
performance of the Services (including requesting instructions from the Client’s
Representative and seeking comments on, or review or approval, of any
documentation).

  (b)   Subject to Clause 49.2 and 50.2, the Consultant may enter into
subcontracts for the vicarious performance of its obligations under the
Agreement, but the Consultant shall not subcontract the whole of the Services.
The Consultant shall obtain the written approval (which shall not be
unreasonably withheld) of the Client’s Representative before appointing a
subcontractor to perform any part of its obligations under the Agreement. The
Consultant shall manage the performance of each subcontractor to ensure the
quality and timeliness of its performance meet the requirements of the
Agreement. The Consultant’s obligations under the Agreement are not lessened or
otherwise affected by subcontracting the performance of those obligations.    
(c)   Where the Client has a right to and terminates the Agreement, upon the
request of the Client, the Consultant shall:

  (i)   assign the benefit of any subcontracts referred to in Clause 46.4(b); or
    (ii)   if the benefit of any subcontract cannot be assigned, hold the
subcontract, guarantee or warranty in trust for the Client or the Client’s
nominee (as the case may be).

  (d)   Despite Clause 46.4(b), the Consultant is solely responsible for the
performance of the Services. Except to the extent specified in this Clause
46.4(d), this obligation is not affected by any approval or decision given by
the Client or any Authority. Where the Client’s Representative gives the
Consultant a direction which is not consistent with or would be contrary to the
standard of care described in Clause 46.2, the Consultant will be excused from
all liability in respect of following such instruction if at any time within
three (3) Business Days from the date the instruction is given, the Consultant
gives the Client’s Representative notice of the inconsistency and sets out in
that notice a non-exhaustive summary of expected adverse consequences on the
Project of complying with such instruction. Nothing in the preceding sentence
will prejudice the Client’s rights under the Agreement to dispute any notice
given by the Consultant under this Clause 46.4(d).     (e)   The Consultant
acknowledges that, other than as expressly provided elsewhere in the Agreement,
it is the Consultant’s responsibility to make all enquiries, obtain all
information and make all judgements that are relevant to and necessary for the
performance of the Services. The Consultant shall not delay the progress of the
Services or any part of the Services by reason of the Consultant awaiting
information from the Client or the Client’s Representative:

  (i)   unless the Agreement expressly provides otherwise;

Page 27 of 85



--------------------------------------------------------------------------------



 



  (ii)   unless the Client’s Representative otherwise directs the Consultant; or
    (iii)   except to the extent that the Consultant cannot reasonably proceed
with the Services without the information.

46.5 Design Obligations

  (a)   The Consultant shall:

  (i)   develop and complete the Design, in accordance with the requirements of
the Agreement, including preparing all necessary documents, information,
drawings and plans sufficient for the procurement, installation, construction,
commissioning and completion of the Project;     (ii)   ensure to the maximum
extent reasonably possible that the Design:

  (A)   meets the Client’s requirements for the Project as set out in the Scope
of Services or the Scope of Works;     (B)   is free from defects in design and
accurate and complete in all respects;     (C)   will minimize the repair and
maintenance costs of the Project and will maximize the life of the Project;    
(D)   will comply with all applicable Laws;     (E)   will enable approvals,
certificates and permits to be quickly and easily obtained from any Authority;
and     (F)   is otherwise suitable in all respects for the intended purposes of
the Project as specified in the Scope of Services or Scope of Work so that, when
constructed, the Project will be fit for its intended purpose as specified in
the Scope of Services or Scope of Work; and

  (iii)   allow a maximum of 10 days for review by the Client’s Representative
of all Design Documentation, prior to the issue of such documentation to
subcontractors or Project Contractors. In the event that the Client’s
Representative has not completed his review within 10 days, the Consultant may
proceed to issue such documentation to subcontractors or Project Contractors.

  (b)   The Consultant shall (if applicable), on or about 31 March 2006, submit
to the Client’s Representative for approval Interconnection Procedures for
connecting the Oxide Plant and the Sulphide Plant to the existing infrastructure
on Site which shall:

  (i)   meet the requirements of the Scope of Services;

Page 28 of 85



--------------------------------------------------------------------------------



 



  (ii)   be in a format approved by the Client’s Representative (which approval
shall not be unreasonably withheld).

  (c)   Neither the Client nor the Client’s Representative undertakes any
responsibility or duty of care to the Consultant to review any Design
Documentation for errors, omissions or compliance with the Agreement. No review
of, comments upon, rejection of, or failure to review or comment upon or reject,
any such documentation will:

  (i)   relieve the Consultant from, or alter or affect, the Consultant’s
liabilities or responsibilities whether arising out of or in connection with the
Agreement or otherwise according to Law; or     (ii)   prejudice the Client’s
rights against the Consultant whether arising out of or in connection with the
Agreement or otherwise according to Law.

  (d)   The Consultant acknowledges that the Client has not given any warranty
or guarantee or made any representation about the adequacy or suitability of the
Scope of Services or the Scope of Works or the level of completeness of the
design of the Project in the Scope of Services or the Scope of Works.

46.6 Management of Project Contractors

  (a)   In performing the Services, the Consultant shall manage all Project
Contractors and exercise all powers, duties and discretion conferred upon the
Client, as representative for Client, in a manner that is consistent with the
Client’s contractual obligations and in the Client’s best interests.     (b)  
The Consultant shall:

  (i)   identify the scope of each Project Contract and the sequence of all
Project Contracts (in consultation with the Client’s Representative) and make
recommendations to the Client’s Representative regarding the:

  (A)   pre-purchase of long-lead time items of machinery, materials and
supplies;     (B)   availability of materials and labour; and     (C)   the
tender list for each Project Contract;

  (ii)   prepare the tender documentation (including finalising the
specifications and drawings) for each Project Contract (using the
Project-developed conditions of tender and contract prepared by the Client) and
ensure that they comply with the Client’s requirements (including, in
particular, those set out (if any) in the Scope of Works);     (iii)   submit
draft tender documentation to the Client’s Representative for review in a manner
and at a rate which will give the Client’s

Page 29 of 85



--------------------------------------------------------------------------------



 



      Representative a reasonable opportunity (but in any event no more than ten
(10) days) to review that tender documentation before it is issued to tenderers
and, if any tender documentation is rejected by the Client’s Representative
within such period, submit amended tender documentation to the Client’s
Representative, in which case the time period in this Clause 46.6(b)(iii) will
reapply;

  (iv)   finalise each tender list in consultation with the Client’s
Representative in accordance with the relevant procedure in the Project
Management Plan so that it only includes tenderers approved by the Client’s
Representative;     (v)   prepare sufficient copies of the finalised tender
documentation for each Project Contract for tendering; and     (vi)   issue the
tender documentation in accordance with this Clause 46.6(b) to all approved
tenderers.

  (c)   The Consultant shall:

  (i)   keep the Client’s Representative informed of any pre-tender meetings;  
  (ii)   provide to the Client’s Representative copies of all correspondence
from and to tenderers for the Project Contracts; and     (iii)   have a
representative in attendance at the opening of all tenders for the Project
Contracts.

  (d)   The Consultant shall:

  (i)   analyse all tenders submitted by tenderers for the Project Contracts;  
  (ii)   prepare a report recommending to the Client the most suitable tenderer
for each Project Contract;     (iii)   recommend, if necessary, that
negotiations be entered into with any preferred tenderer; and     (iv)   provide
to the Client for its consideration the actual tender prices for all Project
Contracts and how they compare with the cost estimates (if any) for the Project
Contracts in the Total Cost Forecast or in any other budget or program prepared
by the Consultant containing cost estimates of the Project Contractors.

  (e)   The Consultant covenants to the Client that neither the Consultant (nor
any affiliated bodies corporate, as defined by the applicable Law in South
Africa and Ghana, of the Consultant) will tender for any of the Project
Contracts unless the Consultant has obtained the prior written approval of the
Client.

Page 30 of 85



--------------------------------------------------------------------------------



 



  (f)   The Consultant shall provide all superintendence, co-ordination and
construction management with respect to Project Contractors, including:

  (i)   administering and making recommendations to the Client in relation to
all changes, extensions of time and all other matters pertaining to Project
Contracts;     (ii)   providing all relevant information to the Client’s
Representative, as and when required, and in any event in sufficient time to
enable the Client to carry out its contract administration functions (if any)
under the various Project Contracts;     (iii)   monitoring the performance of
the Project Contractors under the Project Contracts with the aim of rectifying
all faults, omissions or other defects prior to the date of practical completion
or during the defect liability periods (as the case may be) in the respective
Project Contracts; and     (iv)   if requested by the Client, acting as the
Client’s Representative in relation to the Project Contracts;

with the objective of facilitating each Project Contract being:

  (v)   completed by the completion date for it in the Project Schedule; and    
(vi)   within its planned cost (if any, as stated in the Total Cost Forecast or
in any other budget or program prepared by the Consultant containing cost
estimates of the Project Contracts).

  (g)   The Consultant shall procure all Works and services in accordance with
the Client’s internal process for obtaining financial authority to place orders
and contracts. Requisitions for the placing of orders for supply or installation
of equipment shall include the terms and conditions of the Project Contracts,
the purchase order letter (if any) and any other documentation advised by the
Client’s Representative.     (h)   In the event that a party to a Project
Contract invokes any dispute resolution provisions or notifies the Consultant of
an intention to commence any dispute resolution proceedings, the Consultant
shall immediately notify the Client. In the event of any such notification to
the Client the Consultant shall advise the Client of the facts and circumstances
of the dispute known to the Consultant and endeavour as far as reasonably
possible to participate in and achieve on behalf of the Client a prompt
settlement or other resolution of the dispute subject to the directions of the
Client.

46.7 Labour, Environmental, Indigenous, OHS and Quality Assurance Plans

  (a)   The Consultant shall:

Page 31 of 85



--------------------------------------------------------------------------------



 



  (i)   subsequent to the Date of Commencement, establish (in consultation with
the Client’s Representative) the Quality Assurance Plan for the performance of
the Services and such plan shall be:

  (A)   appropriate to the materials, fabrication, components, construction and
Site maintenance activities; and     (B)   comply with ISO 9000 (2000) or any
amended or substituted requirements which the Client’s Representative may,
acting reasonably, direct in writing;

  (ii)   give the Client’s Representative access to the Consultant’s and each
subcontractor’s quality systems to enable monitoring and quality auditing; and  
  (iii)   comply, and ensure its subcontractors comply, with the Quality
Assurance Plan.

  (b)   The Consultant shall, if directed by the Client’s Representative,
prepare and submit to the Client’s Representative for approval an occupational
health and safety plan and, if approved, comply, and ensure that its
subcontractors comply, with any such plan.     (c)   The Consultant shall, upon
instruction by the Client, comply and shall ensure that its subcontractors
comply with any documented policy and procedures on health and safety,
environmental matters, community matters and industrial relations matters that
are in use by the Client at the Site.

46.8 Local Content

  (a)   The Consultant shall, in the performance of its obligations under the
Agreement, as far as it is reasonable and economically practicable:

  (i)   use labour available within the Bogoso/Prestea catchment area;     (ii)
  engage professional services available in the Bogoso/Prestea catchment area;
and     (iii)   give manufacturers, suppliers and subcontractors available in
the Bogoso / Prestea catchment area:

  (A)   a fair and reasonable opportunity to tender or quote for subcontracts
for works, materials, plant, equipment and supplies; and     (B)   proper
consideration and, where possible, preference to those manufacturers, suppliers
and subcontractors.

Page 32 of 85



--------------------------------------------------------------------------------



 



  (b)   If the Consultant is not able to use labour, professional services,
manufacturers, suppliers or subcontractors available in the Bogoso / Prestea
catchment area, the Consultant shall give consideration to and, where possible,
preference to labour, professional services, manufacturers, suppliers and
subcontractors within Ghana.     (c)   Unless the Client agrees otherwise, the
Consultant shall use its best endeavours to ensure that in every subcontract it
enters into for labour, professional services, workers, materials, plant,
equipment or supplies for the performance of the Services, the other party
covenants to be bound by the terms of this Clause 46.8 in the same way as the
Consultant and that it will report to the Consultant on its implementation of
Clause 46.8(a) and Clause 46.8(b).     (d)   The requirements of this Clause
46.8 do not affect or limit the Consultant’s obligations under the Agreement.

46.9 Monthly Reporting
The Consultant shall, by the fourth working day of each month, give a written
report (in a form approved by the Client’s Representative) to the Client’s
Representative setting out:

  (a)   if applicable, details of the progress of tendering for the vendor
packages and the construction packages;     (b)   the progress of the Project
against the Project Schedule and the effect on the Project Schedule of any
change to the Project, including a curve showing cumulative actual and
forecasted cashflow (including costs for any changes to Project) against time;  
  (c)   details of any activities which are behind the progress anticipated in
the Project Schedule, any foreseen delays to future activities on the Project
Schedule and the likely effect on the Project Schedule of any actual or foreseen
delay;     (d)   current claims for changes, variations and extensions of time
by Project Contractors in relation to the Works or Project, including details of
dates submitted, dates approved and any other details the Client’s
Representative requires;     (e)   the status of all activities on which work is
being undertaken;     (f)   industrial relations issues affecting (or which may
affect) the performance of the Project;     (g)   strategies implemented or
proposed to overcome problems, including corrective action statements for
catching up lost time or avoiding potential delays;     (h)   a statement of
progress claims made under Project Contracts during the period of the statement
containing full and true particulars of all such claims;

Page 33 of 85



--------------------------------------------------------------------------------



 



  (i)   the total amount of costs payable to Project Contractors under their
contracts awarded to date; and     (j)   any other matter reasonably required by
the Client’s Representative.

46.10 Records Open for Inspection and Audit

  (a)   The Consultant shall keep and maintain:

  (i)   the records identified in the Project Management Plan; and     (ii)  
all other Project Material relating to the Project, at the Consultant’s address
as set out in the Agreement under Clause 41.

  (b)   The Consultant must ensure that all Project Material relating to the
Project, and the quality system and the records and Project Material referred to
in Clause 46.10(a) are available to the Client (or persons nominated by the
Client) at all reasonable times for examination, audit, inspection,
transcription and (in respect of records only) copying.     (c)   If the
Agreement is terminated, the Consultant shall give the Client any records and
Project Material referred to in Clause 46.10(a) which are necessary for the
orderly continuance of the Project by another person.

47. Obligations of the Client
47.1 Failure to fulfil Obligations (replacing Clauses 7 and 8)
In no event shall the Client or the Client’s Representative be considered to
have delayed the Project or a Separable Portion where — with respect to -:

  (a)   the Client Approvals, such approvals have been obtained within ten
Business Days of a request from the Consultant to obtain same;     (b)   the
execution of Project Contracts with Project Contractors, such contracts have
been prepared and presented to the Consultant for execution by the Project
Contractors within ten Business Days of a request from the Consultant to prepare
same (or, where prepared by a Project Contractor, approved by the Client with or
without reasonable modifications within 7 Business Days of a request from the
Consultant to do so), provided such request is made following a recommendation
of the Consultant supported by appropriate information; and     (c)   any
approval or information requested by the Consultant, the approval or information
is provided within ten Business Days of a request being made by the Consultant
(provided any such request is supported by appropriate information).

Where the Consultant considers that circumstances require a response before the
expiry of such time periods, that opinion shall be indicated in the request to
the Client with

Page 34 of 85



--------------------------------------------------------------------------------



 



appropriate reasons therefore. In such event, the Client shall respond within a
shorter time period, provided such opinion is reasonably founded.
47.2 Responsibilities (amending Clause 9)

  (a)   In addition to the obligations stated in Clause 9, the Client will
obtain the Client Approvals.     (b)   Clause 9 is amended by deleting “shall do
all in his power” and substituting “shall use reasonable efforts, where
requested by the Consultant.”     (c)   If the Consultant requests the Client to
approve or decide any matter or thing in connection with the performance of the
Services by the Consultant, the Client shall within a reasonable period of time
after the request, notify the Consultant of its approval or decision (as the
case may be).

For the avoidance of doubt in this Clause 47.2(c):

  (i)   a reasonable period of time shall be determined in the context of the
matter or thing in respect of which the Client’s approval or decision is sought;
    (ii)   an approval or decision includes a refusal to approve or decide (as
the case may be).

47.3 Client provided Personnel, Equipment, Facilities and Services

  (a)   Subject to Clause 47.3(b), the Client shall provide the Personnel,
equipment, facilities and services described in Appendix B for use by the
Consultant in performing the Services.     (b)   Where Appendix B states that
the Consultant must pay for the use of specific equipment, facilities or
services, the Consultant shall do so.     (c)   The Consultant shall comply with
the Client’s Representative’s directions when using the equipment, facilities
and services referred to in Clause 47.3(a).

48. Site
48.1 Access
The Consultant shall have non-exclusive continuous access to the Site sufficient
to enable it to carry out its obligations under the Agreement.
48.2 Induction Training
The Consultant:

  (a)   shall ensure that all of its Personnel undergo induction training
required for the Site in accordance with the Client’s requirements; and

Page 35 of 85



--------------------------------------------------------------------------------



 



  (b)   acknowledges that it:

  (i)   has made a sufficient allowance in the Services Costs for, and assumes
the risk of any delays arising out of or in connection with, the induction
training required under Clause 48.2(a), provided that any required induction
training is provided within a reasonable time after request by the Consultant;
and     (ii)   will not be entitled to make any Claim (insofar as is permitted
by Law) arising out of or in connection with that induction training.

48.3 Safety Requirements

  (a)   The Consultant shall:

  (i)   ensure that the Consultant Personnel, and shall use its best endeavours
to ensure that the Project Contractor Personnel, while upon the Site comply:

  (A)   with all obligations of the Consultant under the Agreement;     (B)  
all applicable Laws; and     (C)   with any Site safety regulations issued from
time to time to the Consultant by the Client’s Representative,

in relation to safety on the Site

  (ii)   maintain appropriate safety precautions and programs so as to prevent
injury to persons or damage to property on, about or adjacent to the Site;    
(iii)   use its best endeavours to ensure that the Project is performed in a
safe manner, including:

  (A)   erecting and maintaining, as required by existing conditions and the
progress of the performance of the Project, all safeguards necessary for safety
and protection (including barriers, fences and railings); and     (B)   posting
danger signs and other warnings against hazards (including all such signs and
other warnings required by Law) and notifying the Client and other users of any
dangerous or hazardous conditions arising out of the performance of the Project;

  (iv)   have appropriate first aid facilities available on the Site at all
times; and     (v)   not leave any work or partly completed work in an unsafe
condition or in a condition which might cause damage to other work, plant,
machinery or equipment, and continue such work until it is in a safe condition.

Page 36 of 85



--------------------------------------------------------------------------------



 



  (b)   Despite any other provision of the Agreement to the contrary, if the
Client determines, pursuant to its obligations under Law and to prevent risk of
injury or property damage, that it is necessary for it or any third party to
take urgent action to remedy any safety or operational risk at the Site or any
part of the Site that is under the control of the Consultant, then:

  (i)   the Client may take any action it considers appropriate to remedy the
safety or operational risk; and     (ii)   the Consultant shall indemnify the
Client against any damage, cost, loss or liability the Client suffers or incurs
in respect of remedying the urgent safety or operational risk if, and only to
the extent, the urgent safety and operational risk was caused or contributed by
a breach by the Consultant of its obligations arising out of or in relation to
the Agreement.

  (c)   If any of the Consultant’s Personnel damage property, the Consultant
must promptly make good the damage and pay any compensation which the Law
requires the Consultant to pay.     (d)   The Client shall ensure that all
contracts with subcontractors and Project Contractors contain obligations
identical to the obligations contained in clauses 48.3(b) and 48.3(c).

48.4 Access for the Client, the Client’s Representative and others and Site
Condition

  (a)   The Consultant shall ensure that:

  (i)   the Client, the Client’s Representative and any other person authorised
by the Client or the Client’s Representative (including Project Contractors);
and     (ii)   any person authorised by Law to have access to the Site for the
purpose of exercising a function or discharging a responsibility which that
person has under Law,

have safe access to any part of the Site that is under the control of the
Consultant at all times during the performance of the Services at the Site,
provided that those persons agree to observe the Consultant’s reasonable safety
requirements.

  (b)   The Consultant shall:

  (i)   provide the Client and the Client’s Representative, at all reasonable
times, with access to all workshops and places at the Site     (ii)   use
reasonable endeavours to ensure that the Project Contractors provide, and the
Consultant will arrange for, the Client and the Client’s Representative, at all
reasonable times, to have access to all workshops and places at the Site or
elsewhere, where work is being prepared or from

Page 37 of 85



--------------------------------------------------------------------------------



 



      where materials, manufactured articles or machinery are being obtained for
the Project.

  (c)   The Consultant shall:

  (i)   subject to Clause 48.4(a), control access to any part of the Site that
is under the control of the Consultant; and     (ii)   ensure that any part of
the Site that is under the control of the Consultant is kept in a clean and tidy
condition.

48.5 Access by Project Contractors

  (a)   The Consultant acknowledges that Project Contractors may be present on
the Site during the performance of the Services. The Consultant shall, and shall
use its best endeavours to ensure that all Project Contractors:

  (i)   co-operate with all other Project Contractors;     (ii)   co-ordinate
their work with the other Project Contractors’ work to minimise any delays;    
(iii)   not obstruct, delay or interfere with or damage other Project
Contractors’ work;     (iv)   comply with all directions from the Client’s
Representative regarding other Project Contractors and their work; and     (v)  
allow any other Project Contractors engaged by the Client to use the amenities,
facilities and services which are available for use on the Site.     (vi)   any
delay or disruption caused by other Project Contractors will not affect or limit
the Consultant’s obligations or liabilities under the Agreement.

48.6 Operation of Existing Plant

  (a)   The Consultant acknowledges that the following requirements are
essential to the Client:

  (i)   that any interruption to the operation of the Existing Plant caused by
the interconnection of the Project to the Existing Plant is minimised;     (ii)
  that (other than as contemplated in Clause 48.6(a)(i) the Existing Plant and
its continued operation are not affected in any way by the Project; and    
(iii)   without limiting Clause 48.6(a)(i) or Clause 48.6(a)(ii), that the
Project will fully, effectively and efficiently interface with the Existing
Plant.

Page 38 of 85



--------------------------------------------------------------------------------



 



  (b)   The Consultant shall:

  (i)   use its best endeavours to perform the Services in a manner so as to
ensure that the requirements stipulated in Clause 48.6(a) are met;     (ii)  
use its best endeavours to ensure that the Project Contractors comply with the
requirements of the Interconnection Procedures when carrying out the
interconnection works to the Existing Plant;     (iii)   at all times comply
with the requirements of the Client Standards and Procedures; and     (iv)  
without limiting Clause 48.6(b)(i), design the Project and perform the Services
so that all aspects of the Project fully, effectively and efficiently interface
with the Existing Plant.

48.7 Things of Value or Interest

  (a)   Anything of value or interest (including fossils, artefacts and objects
of antiquity or of archaeological or anthropological interest) found on the
Site:

  (i)   shall be brought immediately to the attention of the Client’s
Representative; and     (ii)   will, as between the parties, be the property of
the Client.

  (b)   The Consultant shall, and shall ensure its subcontractors, carry out the
Client’s Representative’s directions in relation to any object referred to in
Clause 48.7(a).     (c)   The Consultant acknowledges that it has no right or
interest in any object referred to in Clause 48.7(a).

49. Personnel (Replacing Clauses 11, 12, 13 and 15)
49.1 General

  (a)   The Consultant shall:

  (i)   provide experienced and skilled Personnel to perform the Services in
accordance with its obligations under the Agreement; and     (ii)   ensure that
the Services are performed under the supervision of appropriately qualified and
experienced Personnel.

  (b)   Upon request, the Consultant shall provide resumes for any of the
Consultant’s Personnel or any Project Contractor Personnel.     (c)   The Client
may, in its absolute discretion, direct the Consultant to remove from the Site,
or from any activity connected with performance of the Services, any of its

Page 39 of 85



--------------------------------------------------------------------------------



 



      Personnel engaged or employed in connection with the performance of the
Services for any of the following reasons:

  (i)   breach of the Code of Conduct;     (ii)   breach of Law;     (iii)  
gross insubordination or wilful misconduct;     (iv)   negligence or
incompetence.

The Consultant shall comply with a direction made under this Clause 49.1(c)
within the time specified by the Client.
49.2 Key Personnel

  (a)   No personnel listed in Appendix F will be replaced or released from
involvement in the Project by the Consultant without the prior written approval
of the Client, in its absolute discretion. If any of the personnel described in
Appendix F leave the employ of the Consultant or are unable to perform their
allocated duties for any period (whether as a result of death, illness or injury
or the application of Clause 49.1(c)), the Consultant will promptly replace such
personnel with substitutes of like skill and experience who are approved by the
Client, which approval will not be unreasonably withheld.     (b)   The
Consultant acknowledges and agrees that:

  (i)   the Key Personnel are critical for the management, supervision and
performance of the Services;     (ii)   subject to Clause 49.2(e), it will pay
to the Client liquidated damages at the relevant rate and up to the maximum
amount, both as stated in Appendix F, for every day for which a member of the
Key Personnel is removed from or not available for the Services, but for which
they are required to be so available, until the earliest of:

  (A)   the day that the member of the Key Personnel is again made available;  
  (B)   the date that the member of the Key Personnel is replaced with a
substitute person approved by the Client’s Representative;     (C)   the date
that the Agreement is terminated; and     (D)   the Date of Final Completion;

unless such removal is due to resignation, serious illness, injury or death of
the Key Personnel or is otherwise approved by the Client’s Representative under
Clause 49.2(a) or directed by the Client under Clause 49.1(c);

Page 40 of 85



--------------------------------------------------------------------------------



 



  (iii)   the parties have agreed to specify rates of liquidated damages to be
payable to avoid the difficulty of proving the precise loss suffered by the
Client if the Consultant fails to comply with its obligations in respect of Key
Personnel and agree that the rates of liquidated damages in Appendix F represent
a reasonable, fair and accurate estimate of the loss that will be suffered by
the Client arising out of the loss of continuity and resulting inefficiencies
should a member of the Key Personnel be removed from the performance of the
Services;     (iv)   the specified rates of liquidated damages are separate and
cumulative for each member of the Key Personnel; and     (v)   if the Client’s
entitlement to, and the Consultant’s liability for, liquidated damages under
Clause 49.2(b)(ii) is or becomes void, voidable or unenforceable for any reason
or there is no amount specified in Appendix F, then the Client will be entitled
to recover from the Consultant, and the Consultant will indemnify the Client
against, the costs, losses, damages and liabilities incurred or suffered by the
Client arising out of or in connection with the Consultant’s failure to provide
the Key Personnel in accordance with the Agreement.

  (c)   If any person listed in Appendix F as Key Personnel desires to be
released from the Project for reasons other than those referred to in Clause
49.2(a), the Consultant’s Representative must give the Client’s Representative
notice in writing setting out:

  (i)   the name of the person;     (ii)   the part of the Services performed by
that person and the extent to which those Services have been performed;    
(iii)   a summary of the reasons why that person desires to be released from the
Project;     (iv)   a statement of the impact upon the performance of the
Services or the Project (including its progress) should the person be released;
    (v)   the name of the proposed replacement together with a statement of that
person’s experience and qualifications.

      Any notice given under this Clause 49.2(c) must be countersigned by the
person who desires to be released.

  (d)   Except where any person listed in Appendix F as Key Personnel desires to
be released from the Project due to serious misconduct by the Client or any of
its Personnel in which case the request will be allowed, the Client’s
Representative may refuse any request made under Clause 49.2(c) if the Client’s
Representative considers (acting reasonably) that the release of the relevant
person would have an adverse impact upon the performance of the Services or the
Project (including delay the progress of the Services or Project) or result in
an increase in the

Page 41 of 85



--------------------------------------------------------------------------------



 



      Services Costs. The Consultant acknowledges and agrees that in considering
any request made under Clause 49.2(c) the Client’s Representative may meet with
the person named in the request in the absence of the Consultant and may,
without the prior consent of the Consultant, offer that person any lawful
benefit as an enticement to withdraw the request without any decision being made
by the Client’s Representative in respect of the request.     (e)   If any
person listed in Appendix F as Key Personnel is released from the Project in
accordance with Clause 49.2(d) the Consultant will have no liability to the
Client under Clause 49.2(b).

49.3 Non-Solicitation

    The parties covenants that, during the Term and for a period of 6 months
following end of the Term, neither party will, either directly or through its
subsidiaries and associated entities, offer employment by way of contract or
staff position to any Personnel employed by the other. Each party further
covenants that, should it breach the provisions of this Clause 49.3 resulting in
such offer being taken up, it will pay to the other party an amount being six
times the monthly salary or equivalent monthly payment otherwise payable by the
injured party in respect of each such person the subject of such breach.

49.4 Consultant’s Code of Conduct

    The Consultant shall:

  (a)   comply and ensure that all Consultant Personnel comply with the Code of
Conduct;     (b)   use reasonable endeavours to ensure that the Project
Contractor Personnel comply with the Code of Conduct; and     (c)   if the
Consultant desires to amend the Code of Conduct, obtain the Client’s
Representative’s approval before making any amendment.

49.5 Privacy

  (a)   The Consultant and the Client warrant that they will comply applicable
Privacy Law in relation to the collection, use or disclosure of information
pertaining to Personal.     (b)   The Consultant and the Client agree to:

  (i)   observe applicable Privacy Law for all such information collected or
dealt with by the Consultant or the Client (as the case may be) under the
Agreement;     (ii)   take reasonable measures to ensure that such information
is protected against:

Page 42 of 85



--------------------------------------------------------------------------------



 



  (A)   misuse or loss; and     (B)   unauthorised access, modification and
disclosure, and that only authorised personnel have access to such information;

  (iii)   ensure all personnel involved in collecting or dealing with such
information are adequately trained as to the requirements of the Privacy Law and
the Agreement;     (iv)   give the other party reasonable assistance for it to
resolve any inquiry or complaint relating to such information;     (v)  
promptly follow any reasonable direction of the other party regarding such
information and compliance with the Privacy Law;     (vi)   promptly inform the
other party of any breach of this Clause 49.5.

50. Administration (Amending Clause 14)
50.1 The Client’s Representative

  (a)   The Client’s Representative will give directions and carry out all of
the other functions of the Client’s Representative under the Agreement as the
agent of the Client (and not as an independent certifier, assessor or valuer).  
  (b)   The Consultant shall comply with any direction by the Client’s
Representative given or purported to be given under a provision of the
Agreement.     (c)   Except where the Agreement otherwise provides or in
relation to any safety related issue, the Client’s Representative may only give
a direction in writing.     (d)   The Client may replace the Client’s
Representative by written notice to the Consultant at any time.     (e)   Except
where expressly specified otherwise in the Agreement, the Client shall ensure at
all times that in the exercise of the function of the Client’s Representative
under the Agreement, the Client’s Representative act reasonably.     (f)   No
comment, review, representation or approval by the Client or the Client’s
Representative in respect of the Consultant’s obligations under the Agreement
(including comments on, or review or approval of, any Project Material) will
lessen or otherwise affect the Consultant’s obligations under the Agreement.

50.2 Delegation of the Client’s Representative’s Power

  (a)   The Client’s Representative may appoint delegates to exercise any of the
Client’s Representative’s functions under the Agreement and may terminate such
appointments.

Page 43 of 85



--------------------------------------------------------------------------------



 



  (b)   The Client shall promptly inform the Consultant in writing of:

  (i)   any replacement of the Client’s Representative; and     (ii)   any
delegation by the Client’s Representative of the Client’s Representative’s
function under the Agreement to a nominee, the extent and the scope of that
delegation, and any termination of appointment of delegates.

50.3 Compliance with Directions

  (a)   If the Consultant fails or refuses to comply with a direction by the
Client’s Representative given in accordance with the Agreement, the Client may
notify the Consultant in writing of:

  (i)   the Consultant’s failure or refusal to comply with a direction of the
Client’s Representative; and     (ii)   except in the case of an emergency or
extraordinary circumstances, a reasonable period of time (but not more than
14 days) for the Consultant to rectify the failure or refusal.

  (b)   If the Consultant does not rectify the failure or refusal within the
specified time, then the Client may:

  (i)   subject to Clause 50.3(c), withhold further payment to the Consultant
until the Consultant complies with the direction or the work the subject of the
direction is carried out under Clause 50.3(a); and     (ii)   carry out, or have
a third party carry out, the work the subject of the direction, in which case
the cost incurred by the Client will be a debt due and payable from the
Consultant to the Client.

  (c)   The amount that the Client is entitled to withhold under Clause
50.3(b)(i) shall:

  (i)   be 50% of a Payment Claim if at the time of the Consultant’s failure or
refusal referred to in Clause 50.3(b), the Payment Claim that has been submitted
to the Client but not yet paid claims payment of an amount equal to or less than
USD 100,000; or     (ii)   be 10% of a Payment Claim if at the time of the
Consultant’s failure or refusal referred to in Clause 50.3(b), the Payment Claim
that has been submitted to the Client but not yet paid claims payment of an
amount that exceeds USD 100,000.

Page 44 of 85



--------------------------------------------------------------------------------



 



50.4 Consultant’s Representative

  (a)   The Consultant’s Representative will give directions and carry out all
of the other functions of the Consultant’s Representative under the Agreement as
the agent of the Consultant.     (b)   The Consultant may replace the
Consultant’s Representative by written notice to the Client at any time,
provided that any replacement is consented to in writing by the Owner.     (c)  
The Consultant warrants that the Consultant’s Representative and any delegate
appointed under Clause 50.5 at all times has or will have authority to act on
behalf of the Consultant in respect of the Agreement.

50.5 Delegation of Consultant’s Representative’s Power

  (a)   The Consultant’s Representative may appoint delegates to exercise any of
the Consultant’s Representative’s functions under the Agreement and may
terminate such appointments.     (b)   The Consultant shall promptly inform the
Client in writing of:

  (i)   any replacement of the Consultant’s Representative; and     (ii)   any
delegation by the Consultant’s Representative of the Consultant’s
Representative’s functions under the Agreement to a nominee, the extent and the
scope of that delegation, and any termination of appointment of delegates.

  (c)   The Consultant’s Representative or the Consultant’s Representative’s
delegate shall be available at all times at the Site when the Consultant is
performing the Services on the Site.

50.6 Consultant’s Acknowledgment

    The Consultant acknowledges that:

  (a)   any notice, consent, approval or other communication given or signed by
the Consultant’s Representative or any Consultant’s Representative’s delegate
will bind the Consultant;     (b)   matters within the Consultant’s
Representative’s knowledge will be deemed to be within the knowledge of the
Consultant; and     (c)   any directions given by the Client’s Representative or
by a delegate appointed under Clause 50.2 on behalf of the Client’s
Representative to any Key Personnel will be deemed to have been given to the
Consultant.

Page 45 of 85



--------------------------------------------------------------------------------



 



50.7 Project Control Group

  (a)   The Project Control Group is:

  (i)   the Client’s Representative; and     (ii)   the Consultant’s
Representative.

  (b)   The Client’s Representative or the Consultant’s Representative may
invite any other person, whom either person reasonably requires, to attend the
Project Control Group meetings.     (c)   The Project Control Group shall meet:

  (i)   on a monthly basis; and     (ii)   at other times which the Client’s
Representative directs the Consultant.

  (d)   The Consultant shall:

  (i)   take minutes of all meetings held by the Project Control Group; and    
(ii)   provide a copy of those minutes to the Client’s Representative.

  (e)   In respect of minutes provided pursuant to Clause 50.7(d)(ii), the
Client’s Representative shall:

  (i)   if the Client’s Representative disagrees with the minutes, discuss and
amend the minutes to reflect the agreed position or failing agreement, amend the
minutes to reflect the position of the Client’s Representative but shall record
in the text the position of the Consultant’s Representative; and     (ii)   give
to the Project Control Group members a copy of the agreed amended minutes at
which point the amended minutes will (except for any parts of the text of the
amended minutes that are not agreed) be deemed to be the official record of the
relevant meeting.

50.8 Project Management Plan

  (a)   Within 30 days of the Execution Date, the Consultant shall submit to the
Client’s Representative for approval a draft Project Management Plan, which
shall clearly set out:

  (i)   the Consultant’s:

  (A)   administration policies;     (B)   organisational structure; and     (C)
  implementation and control procedures;

Page 46 of 85



--------------------------------------------------------------------------------



 



  (ii)   occupational health and safety procedures for the performance of the
Project;     (iii)   Site accident notification procedures;     (iv)   Site
safety and security procedures (including fire prevention procedures and the
like);     (v)   procedures for establishing and using Site amenities,     (vi)
  where required to do so under the Agreement, procedures for obtaining all
approvals required from Authorities or by Law for the construction, use,
operation and maintenance of the Project;     (vii)   any matter or subject
which the Consultant has, in the Consultant’s proposal, represented will form
part of, or be incorporated in, the Project Management Plan; and     (viii)  
any other matters reasonably required by the Client to be included in the
Project Management Plan.

  (b)   The Client’s Representative may direct the Consultant to modify the
draft Project Management Plan as the Client’s Representative considers
appropriate before giving any approval, in which case the Consultant shall
resubmit a modified draft of the Project Management Plan within seven days of
the direction for approval by the Client’s Representative.     (c)   The
Consultant shall comply with the Project Management Plan approved by the
Client’s Representative when performing the Services.

51. Liability (Replacing Clauses 16 And 18)
51.1 Liability of Consultant

    The Consultant shall be liable to the Client should it breach the Agreement.

51.2 Liability of Client

    The Client shall be liable to the Consultant should it breach the Agreement.

51.3 Maximum Liability

  (a)   For the purposes of this Clause 51.3:

  (i)   “Loss” means any cost, damage, expense or other liability;     (ii)  
“Potentially Recoverable Amount” means the total amount that would have been
recovered under any policy of insurance that is required to be maintained under
the Agreement by the Consultant, but for any acts or omissions of the Consultant
in relation to the applicable policy including a

Page 47 of 85



--------------------------------------------------------------------------------



 



      failure to effect or maintain a policy or a failure to diligently pursue a
claim for indemnity under any policy;     (iii)   “Event” means the event or
occurrence which gives rise to or which is the cause of or contributes to the
Loss;     (iv)   “Insurance Proceeds” means any amount received by the
Consultant from an insurer under any policy of insurance that is required to be
maintained under the Agreement by the Consultant (whether in single or multiple
amounts) in respect of an Event or Loss;     (v)   “Payable Amount” means the
Insurance Proceeds in respect of an Event or Loss or the Potentially Recoverable
Amount in respect of an Event or Loss; and     (vi)   “Total Amount of the
Services Costs” means the greater of:

  (A)   the total amount of the indicative Services Costs set out Part C of
Appendix C; and     (B)   the actual amount of the Services Costs paid to the
Consultant.

  (b)   Subject to Clauses 51.3(c) and despite any other provision of the
Agreement to the contrary, the Consultant’s liability to the Client for any Loss
caused by, arising out of or in connection with the Consultant’s obligations
under the Agreement, including:

  (i)   any breach of the Agreement by the Consultant;     (ii)   any negligent
act or omission of the Consultant or its Personnel in the course of performing
the Consultant’s obligations under the Agreement;     (iii)   any breach of or
non — compliance with any Law by the Consultant or its Personnel in the course
of performing the Consultant’s obligations under the Agreement,

      is limited in the aggregate to the following;

  (iv)   where the Event or Loss is an insured risk under a policy required to
be maintained by the Consultant in accordance with the Agreement, to the greater
of the total amount paid under that policy in respect of the Event or Loss or
the Potentially Recoverable Amount in respect of the Event or Loss;     (v)  
where the Event or Loss is an uninsured risk under a policy required to be
maintained by the Consultant in accordance with the Agreement and the Payable
Amount is less than 10% of the Total Amount of the Services Costs, to the
greater of:

Page 48 of 85



--------------------------------------------------------------------------------



 



  (A)   the Payable Amount; and     (B)   the amount obtained by deducting the
Payable Amount from 10% of the Total Amount of the Services Costs;

  (vi)   where neither the Event or Loss are insured risks under any policy
required to be maintained by the Consultant in accordance with the Agreement, to
10% of the Total Amount of the Services Costs.

      For the avoidance of doubt the Client and the Consultant acknowledge and
agree that:

  (i)   for the purposes of Clause 51.3(b)(iv) the total amount payable in
respect of an Event or Loss under:

  (A)   the insurance referred to in Clause 52.3(b) shall be USD 7 million;    
(B)   the insurance referred to in Clause 52.3(e) shall be USD 3.5 million;

  (ii)   where an Event or Loss is an insured risk under a policy required to be
maintained by the Consultant in accordance with the Agreement the Consultant
shall pay to the Client, the amount of the applicable excess or deductible
together with the Insurance Proceeds;     (iii)   where an Event or Loss is an
insured risk under a policy required to be maintained by the Consultant in
accordance with the Agreement, the Consultant shall have no liability to pay any
amount to the Client in respect of that Event or Loss until the relevant insurer
pays an amount under the applicable policy to the Consultant in respect of that
Event or Loss, except:

  (A)   where it is agreed otherwise by the Client and the Consultant; or    
(B)   where the relevant insurer has not paid any amount because of an act or
omission of the Consultant;

  (iv)   until the liability of the Consultant to the Client arising out of or
in connection with an event or Loss has been satisfied, any Insurance Proceeds
shall be remitted to the Client without any deduction or set off whatsoever; and
    (v)   until the Consultant remits any Insurance Proceeds to the Client in
accordance with paragraph (iv) immediately above, the Consultant holds those
Insurance Proceeds on trust for the Client.

  (c)   The limitation in Clause 51.3(b) does not apply to the liability of the
Consultant referred to in Clause 51.3(b) where that liability arises by reason
of any wilful default, reckless or fraudulent conduct of the Consultant or any
of its Personnel.

Page 49 of 85



--------------------------------------------------------------------------------



 



  (d)   Except in respect of claims for payment made by way of Payment Claims
under Clause 62 and despite any other provision of the Agreement to the
contrary, the Client’s liability to the Consultant in respect of any Claim or
Loss is limited in aggregate to 10% of the Total Amount of the Services Costs.

51.4 Excluded Losses

    Despite anything in the Agreement expressed or implied to the contrary, to
the extent permitted by law, neither party to the Agreement will be liable to
the other for loss of actual or anticipated profit or revenue, loss of use, loss
of income or rent, loss of business, loss of production, loss of contract, loss
of anticipated savings or business, loss of financial opportunity, financing and
holding costs, business interruption, delay costs, loss by reason of shutdown or
increased expense of operation, loss or corruption of data, loss of goodwill,
denial of use of any plant, port or facility, economic loss or any
consequential, special, contingent, penal or indirect loss, damage or expense,
whether arising out of a breach of the Agreement, in contract, in tort
(including negligence), under statute or otherwise at law or in equity.

51.5 Exclusive Remedies

    To the extent permitted by law, the Client’s and Consultant’s remedies
expressly stated in the Agreement are their sole and exclusive remedies in
respect of their respective liabilities arising out of or in connection with the
Agreement (including indemnities and warranties) or the Project, in tort
(including negligence), under statute or otherwise at law or in equity.

51.6 Re-performance of non-complying Services and Indemnity

  (a)   If, at any time during the performance of the Services up to and
including the Date of Practical Completion, the Client’s Representative
considers any part of the Services not to be in accordance with the Agreement,
or that any defect, deficiency or non-conformance exists in respect of the
Services, the Client’s Representative may direct the Consultant to re-perform
that part of the Services or rectify that defect, deficiency or non-conformance
and may specify the time within which this must occur.     (b)   Subject to
Clause 51.6(a), the Consultant shall correct or re-perform any Services which do
not comply with the requirements of the Agreement or rectify any defect or
deficiency in the Services so as to ensure compliance with the requirements of
the Agreement.     (c)   The Consultant acknowledges that it is not entitled to
be reimbursed (under the Agreement or otherwise) for any costs incurred by
performing its obligations under this Clause 51.6.     (d)   The Client may have
the correction or re-performance of the non-compliant Services, or rectification
of any defect, deficiency or non-conformance in respect of the Services carried
out by others at the Consultant’s cost if:

Page 50 of 85



--------------------------------------------------------------------------------



 



  (i)   the Client has directed the Consultant to correct, re-perform or rectify
those matters in accordance with Clause 51.6(a) within a reasonable period of
time (being not less than seven days) as stated in that direction; and     (ii)
  the Consultant has failed to correct, re-perform or rectify those matters
within that period.

  (e)   The Client’s costs under Clause 51.6(d) will be a debt due and payable
by the Consultant to the Client.     (f)   The Consultant’s compliance with any
direction given by the Client’s Representative under Clause 51.6(a) will:

  (i)   not be an admission of liability by the Consultant;     (ii)   not
prejudice the right of the Consultant to dispute whether any defect, deficiency
or non-conformance exists in respect of the Services the subject of the
direction.

  (g)   If the Consultant:

  (i)   complies with a direction given under Clause 51.6(a) and subsequently
disputes whether any defect, deficiency or non-conformance exists in respect of
the Services the subject of the direction; and     (ii)   it is agreed between
the parties or is determined by a Court or other person whose decision is
binding on the parties that no defect, deficiency or nonconformance exists in
respect of the Services the subject of the direction,         then the
Consultant shall be entitled to be paid in respect of the services or work
performed by it in complying with the direction in an amount agreed between the
parties or failing agreement, the services or work shall be considered a
Services Variation for the purposes of Clause 55.(d)(ii) and the amount payable
to the Consultant in respect of the services and work shall be determined in
accordance with that Clause.

  (h)   The Consultant acknowledges and agrees that, except for legal costs and
disbursements incurred and paid by it with respect to a dispute arising under
this Clause 51.6, it is not entitled to make any Claim against the Client for
compensation in connection with a direction given under this Clause 51.6 whether
under the Agreement or otherwise except as provided in this Clause 51.6.

51.7 Indemnity and Proportionality

  (a)   Subject to Clause 51.7(b), the Consultant shall indemnify the Client
against any cost, damage, expense or loss which the Client suffers or incurs in
respect of:

  (i)   loss of, or damage to, any real or personal property; or

Page 51 of 85



--------------------------------------------------------------------------------



 



  (ii)   the personal injury to, or disease or illness (including mental
illness) affecting, or death of, any person,

      arising out of or in connection with:

  (iii)   any negligent act or omission of the Consultant or its Personnel;    
(iv)   any breach by the Consultant of the Agreement; and     (v)   the breach
of, or failure to comply with, any Law by the Consultant or its Personnel.

  (b)   For the purposes of Clause 51.7(a), a reference to the Client includes
its directors, officers, employees, direct contract employees and affiliates and
the Client will be deemed to be acting as agent or trustee on behalf of or for
the benefit of all persons who are or might be its directors, officers,
employees, direct contract employees or affiliates, from time to time as well as
on its behalf.

  (c)   The Consultant’s liability under this Clause 51.7 will be reduced
proportionately to the extent that the cost, damage, expense or loss was
contributed to or caused by the Client, its employees, direct contract
employees, agents or affiliates.

52. Insurance (Replacing Clauses 19 and 20)
52.1 Client’s Insurances Required

    The Client will maintain or effect and maintain the following insurances for
the Term and any extension of it in the joint names of itself, the Consultant,
the Project Contractors and any lower tier subcontractors, including respective
directors, officers, employees and agents (“Insured”).

  (a)   Under a Contractors’ All-Risk Insurance Policy, for physical loss of or
damage to the Plant or any works, temporary works and materials or components
incorporated or to be incorporated in respect thereof whilst on or adjacent to
the Site, including inland transit in respect of loss, destruction or damage to
the property. The policy will be for an amount and with an excess as specified
in Appendix E.

  (b)   Under a Marine/Storage/Handling/Insurance Policy, cover for all
materials or components that will be used for incorporation into the Works or
temporary works against the risks of loss, damage or destruction whilst
transported from suppliers’ premises until they are delivered and unpacked at
the Site including loading or unloading to the Site.

  (c)   Under a Third Party Liability Policy, cover for general third party
liability for an amount and with an excess of not less than the amount specified
in Appendix E. Such insurance policy will cover liability for physical loss or
damage to property (other than the Works and temporary works) and injury or
death to persons (not being a person who is insured under a policy of workers’
compensation or otherwise protected under an applicable government-controlled
workers

Page 52 of 85



--------------------------------------------------------------------------------



 



      compensation fund) arising from or in connection with the execution of the
Works, whilst on or adjacent to the Site.

52.2 General Provisions regarding the Client’s Insurance

    The Client will provide to the Consultant:

  (a)   A copy of a certificate evidencing the Client’s insurance policies
mentioned in Clause 52.1, excluding references to premiums and other costs
payable by the Client upon request by the Consultant. If copies of such
certificates have not been provided to the Consultant at the Execution Date, the
Consultant may suspend the Services until such time as they are provided.

  (b)   A copy of any material variations to or cancellation of the Client’s
insurance if likely to affect the Consultant, the Project Contractors or the
subcontractors.

52.3 Consultant’s Insurances Required

    The Consultant shall maintain or effect and maintain the following
insurances for the Term and any extension of it:

  (a)   Workers’ Compensation and any other insurance or government-controlled
fund required by any applicable Law;     (b)   Third party liability insurance
covering the Consultant’s own premises with a limit of liability of US$7 million
for any one occurrence;     (c)   Motor vehicle liability insurance in respect
of the Consultant’s mechanically propelled vehicles used by the Consultant in
connection with the performance of the Services under the Agreement;     (d)  
Motor vehicle third party liability insurance if required by any applicable Law;
    (e)   Professional indemnity insurance for an amount of not less than US$3.5
million for any one claim or in the aggregate for the duration of the Agreement;
    (f)   Property insurance covering Consultant’s constructional plant (if
any), equipment, buildings and other property not for incorporation in the Works
used by the Consultant in connection with the performance of the Services;    
(g)   any additional insurance required by applicable Law; and     (h)   such
other insurance, if available and as the Client may, at its own cost, require
from time to time.

Page 53 of 85



--------------------------------------------------------------------------------



 



52.4 Project Contractor Insurance

    The Consultant shall ensure that all Project Contractors obtain and
maintain, where applicable, the insurances noted in Clauses 52.3(a), 52.3(c),
52.3(d), 52.3(e) and 52.3(f), as well as all additional insurances that may be
required by the Client from time to time.

52.5 Requirements for Insurance

    All insurances required under the Agreement will be:

  (a)   underwritten by reputable insurers; and     (b)   maintained at least
for the Term;

    and comply with applicable Law.

52.6 Proof of insurance

    If requested by the Client, the Consultant will produce certificates of
currency of the insurances effected and maintained by the Consultant in
accordance with this Clause 52.

52.7 Payment of Excesses

    Any excesses payable under Clause 52.3, excluding those relating to motor
vehicles, shall be paid by the Consultant.

53. Time (Replacing Clause 25)
53.1 Instruction to Accelerate

    If the Client’s Representative (acting reasonably) considers that any actual
or anticipated delay has or will arise in relation to:

  (a)   achieving the Date for Practical Completion;     (b)   performance of
any part of part of the Services described in the Project Schedule by the
corresponding dates (if any) listed in the Project Schedule;     (c)   the
performance of the Services generally,

    the Client’s Representative may:

  (d)   instruct the Consultant to accelerate the performance of the Services or
any part of the Services by taking those measures which are necessary to
overcome or minimize the extent and effects of some or all of the delay; and    
(e)   give such an instruction whether or not the cause of delay is due to any
act or omission of the Consultant.

Page 54 of 85



--------------------------------------------------------------------------------



 



53.2 Acceleration

    If the Client’s Representative gives an instruction to the Consultant under
Clause 53.1 the Consultant shall as instructed accelerate the performance of the
Services or any specified part of the Services (as the case may be) to overcome
or minimize the extent and effect of some or all of the delay and the Consultant
will be entitled to be paid in accordance with Clause 62.1.       The Consultant
acknowledges and agrees that it will not be entitled to make any Claim against
the Client, arising out of, or in connection with, the cause of delay and any
associated instruction to accelerate other than for the amount which is payable
by the Client under this Clause 53.2 and Clause 62.1.

54. Variation to the Scope of Works (Replacing Clauses 23 and 24)
54.1 Works Variation

    A Works Variation may be:

  (a)   directed by the Client in writing; or

  (b)   approved by the Client after being recommended by the Consultant.

54.2 Parties to Discuss

    If the Works Variation directed or approved pursuant to Clause 54.1 will, in
the reasonable opinion of the Consultant, result in:

  (a)   a change in the Total Cost Forecast; or     (b)   a delay in the Date
for Practical Completion;

    then the Consultant shall promptly provide an estimate including time and
costs associated with the Works Variation and the Client’s Representative and
the Consultant’s Representative (or their delegates) will discuss the effect of
the proposed Works Variation.

54.3 Client to Determine

    If the Client proceeds with a proposed Works Variation and the Works
Variation directly causes a material change in the Services, it will direct a
Services Variation in accordance with Clause 55.       For the purposes of this
Clause 54.3 a material change in the Services will occur where the value of any
additional Services to be performed by the Consultant as a direct result of a
Works Variation is equal to or exceeds USD 250.

Page 55 of 85



--------------------------------------------------------------------------------



 



54.4 Time

    Subject to Clause 53, the Consultant will be entitled to an adjustment to
the Project Schedule and Date for Practical Completion for a period equal to the
estimated delay in achieving Practical Completion resulting from the Works
Variation.

54.5 Clarity

    Nothing in this Clause 54 shall lessen or otherwise affect the Consultant’s
obligations under the Agreement.

55. Variation to the Scope of Services (Replacing Clauses 23 and 24)
55.1 Services Variation

    A Services Variation may be:

  (a)   directed by the Client in writing; or     (b)   approved by the Client
after being recommended by the Consultant.

    Services Variations may include additions to, or omissions from, the Scope
of Services. If the Services Variation requires the omission of any Services,
the Client may have the omitted Services carried out by others. If the
Consultant receives a direction in accordance with Clause 55.1, it shall perform
its obligations under the Agreement in accordance with the varied Scope of
Services.       The Client shall, and shall cause the Client’s Representative
to, exercise the powers of the Client under this Clause 55.1 reasonably,
professionally, in good faith and not for any improper or punitive purpose.

55.2 Value

    The services to be performed by the Consultant as a result of a Services
Variation will be, subject to Clauses 51.6 and 60. Subject to Clauses 51.6 and
60, the Client will pay the Consultant for Services Variations in accordance
with Clause 55.5.

55.3 Time

    Subject to Clause 53, the Consultant will be entitled to an adjustment to
the Project Schedule and Date for Practical Completion for a period equal to the
estimated delay in achieving Practical Completion resulting from the Services
Variation.

55.4 Clarity

    Nothing in this Clause 55 shall lessen or otherwise affect the Consultant’s
obligations under the Agreement.

Page 56 of 85



--------------------------------------------------------------------------------



 



55.5 Variations — General

  (a)   If the Consultant receives a direction in accordance with Clause 55.1,
it shall perform its obligations under the Agreement in accordance with varied
Scope of Services.     (b)   For any additional Services it is required to
perform pursuant to Clause 55.1, the Consultant’s only entitlement to
compensation will be for an increase in Services Costs as is calculated and paid
in accordance with Clause 62.1.

56. Separable Portions
56.1 Agreement on Separable Portions

    In addition to the Separable Portions described in the Agreement, if any,
the Client and the Consultant may agree:

  (a)   that any part of the Works shall be a Separable Portion; and     (b)  
on the respective Dates for Practical Completion for the new Separable Portion
and the resultant Separable Portion.

    It is agreed that the Oxide Plant and Sulphide Plant are Separable Portions
as of the Date of Commencement.

56.2 Changes relating to Separable Portions

    The Client and the Consultant may agree that any part of the Works or the
Plant shall become included within a Separable Portion or shall be removed from
a Separable Portion and be included as part of another Separable Portion.

56.3 Interpretation of Terms

    The interpretations of the terms “Date for Practical Completion”, “Date of
Practical Completion” and “Practical Completion” apply separately to each
Separable Portion and, in relation to each Separable Portion, references in the
Agreement to “the Work” and “the Plant” mean so much thereof as is comprised in
the relevant Separable Portion.

56.4 Consequences of Separable Portion

    The Client will:

  (a)   direct a Works Variation in accordance with Clause 54 as a result of any
creation (other than those Separable Portions identified in Clause 56.1) of or
change in relation to a Separable Portion if that creation or change increases
the Works; and     (b)   if, as a consequence of such Works Variation, there is
a material modification to the Scope of Services, direct a Services Variation in
accordance with Clause 55.

Page 57 of 85



--------------------------------------------------------------------------------



 



    For the purposes of this Clause 56.4 a material change in the Scope Services
will occur where the value of any additional Services to be performed by the
Consultant as a direct result of a Works Variation is equal to or exceeds USD
250.

57. Suspension of Services (Replacing Clauses 26, 27 and 28)
57.1 Suspension by Client or Consultant

    The whole or any part of the Services may be suspended:

  (a)   by the Client, for such time and in such manner and for such reason as
the Client may consider necessary and suspension will be effected by written
notice to the Consultant; or

  (b)   by the Consultant for reasons of safety or, subject to the Consultant
having given notice in accordance with Clause 63.2, where the Client has failed
to pay the Consultant in accordance with Clause 62 of the Agreement.

57.2 Recommencement of Services

    If the Services are suspended in accordance with Clause 57.1 or any other
reason, the Client may, as soon as it is reasonable, direct the Consultant to
recommence the whole or the relevant part of the Services and the Consultant
will comply with such direction as soon as practicable provided that if the
suspension is due to the Client’s failure to pay the Consultant such direction
to recommence may only be given after the Client has paid the Consultant in
accordance with Clause 62.

57.3 Suspension Costs

  (a)   Subject to Clause 57.3(e), any reasonable cost or expense (including to
the extent not covered by the Services Costs, any reasonable demobilization and
remobilization costs) incurred by the Consultant by reason of the suspension
will be borne and paid for by the Client, provided, however, that should any
Consultant Personnel be redeployed by the Consultant to other projects, then the
Client shall not be obligated to pay to the Consultant the costs associated with
such personnel and, in any event, the Client shall only be responsible for the
cost of any such personnel for a period not exceeding 30 days.     (b)   Subject
to Clause 53, the parties acknowledge that any such suspension will result in a
Works Variation, Services Variation and extension to the Date for Practical
Completion.     (c)   The Consultant will mitigate the effect of suspension as
soon as possible after the Services are suspended in accordance with Clause
57.1.     (d)   If the suspension continues for more than 30 calendar days it
shall be considered a Force Majeure event and Clause 58.3(a) shall apply as if
the figure “120” had been replaced with “30”.

Page 58 of 85



--------------------------------------------------------------------------------



 



  (e)   The Client will not be liable to pay to the Consultant any Services
Costs or any other cost or expense incurred or paid by it in connection with a
suspension of the Services where that suspension was caused by any act or
omission of the Consultant or its Personnel.

58. Force Majeure (Replacing Clauses 26, 27 and 28)
58.1 Force Majeure occurrence

  (a)   The Consultant or the Client (as the case may be) shall give prompt
notice of a Force Majeure Event to the other including reasonable details of:

  (i)   the Force Majeure Event;     (ii)   the effect of the Force Majeure
Event on the performance of the Services; and     (iii)   the likely duration of
the delay in performance of the Services and the likely delay in the Date for
Practical Completion.

  (b)   The parties will use reasonable endeavours to remove or relieve any
Force Majeure Event and to minimise the delay caused by any such event.

58.2 Cessation

    After Force Majeure Event has ceased, the Client may:

  (a)   direct a Works Variation in accordance with Clause 54 as a result of the
Force Majeure Event; and

  (b)   direct a Services Variation accordance with Clause 55 as a result of the
Force Majeure Event.

58.3 Termination resulting from Force Majeure delays

  (a)   If a Force Majeure Event delays the Project for more than 120 days,
either party may terminate the Agreement by giving 14 days notice to the other
party.

  (b)   If the Agreement is terminated under this Clause 58.3, the Client will
pay to the Consultant:

  (i)   all the Services Costs due and unpaid at the date of termination; and  
  (ii)   reasonable costs incurred in demobilising all of the Consultant’s
Personnel and equipment to their place or origin in South Africa or Australia
(as the case may be) and in terminating any contract with a subcontractor or
other agreement, arrangement or commitment undertaken by the Consultant for the
purpose of providing the Services.

Page 59 of 85



--------------------------------------------------------------------------------



 



  (c)   The Consultant acknowledges and agrees that it is not entitled to make
any Claim (whether under the Agreement or otherwise) against the Client for
compensation in connection with the termination of the Agreement under this
Clause 58.3 except as otherwise provided in this Clause 58.3.

59. Completion of the Project
59.1 Practical Completion

  (a)   Once the Project (or Separable Works) has in the opinion of the
Consultant reached Practical Completion following the completion of Dry
Commissioning in accordance with the standards set during Pre-Commissioning, the
Consultant will in writing request the Client to issue a certificate stating
that the Project (or a Separable Portion) has reached Practical Completion
(“Certificate of Practical Completion”).     (b)   Within 7 days of the receipt
of the request pursuant to Clause 59.1(a), the Client’s Representative and the
Consultant’s Representative will meet, inspect the Plant and agree to a
punch-list of any minor omissions, defects and outstanding Services which do not
prevent the safe introduction of water or ore to the Plant (or a Separable
Portion).     (c)   Within 14 days of the receipt of the request pursuant to
Clause 59.1(a), the Client will issue to the Consultant the Certificate of
Practical Completion along with the punch-list agreed pursuant to Clause 59.1(b)
or give to the Consultant in writing reasons for not issuing the Certificate of
Practical Completion, including particulars of any omissions or defects in the
Services or Works or outstanding Services or Works required to be remedied or
completed for the Project (or a Separable Portion) to achieve Practical
Completion.     (d)   If the Client does not issue the Certificate of Practical
Completion or does not provide written reasons for not providing the Certificate
of Practical Completion within the 14 days required pursuant to Clause 59.1(c)
then the Project (or a Separable Portion) is deemed to have reached Practical
Completion on the date of the Consultant’s written request under Clause 59.1(a).
    (e)   Notwithstanding any other provision of this Clause 59.1, if Practical
Completion would have been achieved but for:

  (i)   failure of the Client to meet its obligations pursuant to the Agreement;
or     (ii)   any defect in or failure of the Biox® process as provided by
Goldfields,         the Project or a Separable Portion (as the case may be) will
be deemed to have reached Practical Completion on the date of the Consultant’s
written request under Clause 59.1(a).

Page 60 of 85



--------------------------------------------------------------------------------



 



  (f)   The Client will allow the Consultant access to the Site and reasonable
time to rectify omissions or defects in the Services or to complete outstanding
parts of the Services as required pursuant to this Clause 59.1.     (g)   The
Client shall not use any part or all of the Works (other than as a temporary
measure which is either specified in the Agreement or agreed by both parties)
for commercial purposes, unless and until the Client has issued a Certificate of
Practical Completion for that part or all of the Works. However, if the Client
does use any part or all of the Works for commercial purposes before the
Certificate of Practical Completion is issued, any part which is used shall be
deemed to have reached Practical Completion on the date on which it was used by
the Client.     (h)   If the Consultant incurs cost or expenses as a result of
the Client using a part of the Works, other than such as is specified in the
Agreement or agreed by the Consultant, the Client shall reimburse the cost and
expenses of the Consultant resulting from such use.

59.2 Final Completion

  (a)   When the Project has in the opinion of the Consultant reached Final
Completion, the Consultant will in writing request the Client to issue a
certificate stating that the Project has reached Final Completion (“Certificate
of Final Completion”).     (b)   Within 14 days of the receipt of the request
pursuant to Clause 59.2(a), the Client will issue to the Consultant the
Certificate of Final Completion or give to the Consultant written reasons for
not issuing the Certificate of Final Completion, including particulars of any
defects or omissions in the Services or the Works required to be completed for
the Project to reach Final Completion.     (c)   If the Client does not issue
the Certificate of Final Completion or provide written reasons for not providing
the Certificate of Final Completion within the 14 days required pursuant to
Clause 59.2(b) then the Project is deemed to have reached Final Completion on
the date of the Consultant’s written request under Clause 59.2(a).     (d)  
Notwithstanding the other provisions of this Clause 59.2, if at any time the
Client wishes to issue a Certificate of Final Completion, notwithstanding any
omissions or defects in the Services, the Client may nevertheless at its
absolute discretion issue a Certificate of Final Completion and the Project will
be deemed to have reached Final Completion on the date of issue of such a
Certificate of Final Completion or such earlier date nominated by the Client.  
  (e)   Notwithstanding any other paragraph of this Clause 59.2, if Final
Completion would be achieved but for failure of the Client to meet its
obligations pursuant to the Agreement, the Project will be deemed to have
reached Final Completion on the date of the Consultant’s written request under
Clause 59.2(a).

Page 61 of 85



--------------------------------------------------------------------------------



 



  (f)   The Client will allow the Consultant access to the Site and reasonable
time to rectify omissions or defects in the Services or to complete outstanding
parts of the Services as required pursuant to this Clause 59.2.

60. Defects Liability
60.1 Consultant to Rectify Defects in the Services

  (a)   Subject to Clauses 60.1(b) and 60.1(d), the Consultant shall:

  (i)   rectify any Defective EPCM Services; and,     (ii)   where any defects
or omissions in the Works have been caused or contributed to by any Defective
EPCM Services, arrange for the relevant Project Contractors to rectify any
defects or omissions in the Works,

      (“Rectification Work”).     (b)   Subject to Clause 60.1(d), the
Consultant shall not be required to perform the Rectification Work (including
rectification of any hidden defects or omissions in the Works) if notice
containing details of the Rectification Work is not given by the Client to the
Consultant prior to the expiry of the Defects Notification Period.     (c)   For
the avoidance of doubt, the Defects Notification Period of a Separable Portion
or part of the Works which has reach or deemed to have reached Practical
Completion pursuant to Clause 59.1 will commence on the date that Practical
Completion was reached or deemed to have reached Practical Completion pursuant
to Clause 59.1.     (d)   Where the Consultant has performed any Rectification
Work, there shall be a separate Further Defects Liability Period in respect of
each item of Rectification Work. The separate Further Defects Liability Period
shall commence on the date that the Consultant completes or causes the
completion of the relevant Rectification Work. The Consultant shall:

  (i)   insofar as the Rectification Work consists of Defective EPCM Services,
rectify any defects or omissions in the Rectification Work; or     (ii)   where
any defects or omissions in the Rectification Work performed by Project
Contractors have been caused or contributed to by any Defective EPCM Services,
arrange for the relevant Project Contractors to rectify any defects or omissions
in the Rectification Work,

      (“Defective Rectification Work”)         provided that notice containing
details of the Defective Rectification Work is given by the Client to the
Consultant prior to the expiry of the Further Defects Liability Period.

Page 62 of 85



--------------------------------------------------------------------------------



 



60.2 Cost of Rectification of Defects

    The Consultant shall bear the cost of performance of Rectification Work and
the Defective Rectification Work which cost shall be limited to the limits of
liability in clause 51. The Consultant is not liable for:

  (a)   the cost of any Project Contractor’s work; or     (b)   aspects of Plant
design that are attributable to intellectual property conferred by Gold Fields.

60.3 Failure to Rectify

    Where the Consultant is given notice under Clause 60.1(a) or Clause 60.1(d)
and fails to perform the Rectification Work or the Defective Rectification Work
(as the case may be), the Client may have the Rectification Work or Defective
Rectification Work carried out by others and the Client’s costs incurred under
this Clause 60.3 shall be a debt due and payable by the Consultant to the
Client.

61. Termination of Services (Replacing Clauses 26, 27 and 28)
61.1 Termination by the Client

  (a)   In addition to any other rights of termination contained in the
Agreement, the Client may (acting reasonably) at any time terminate the
Agreement by giving notice to the Consultant to that effect. The Client shall,
and shall cause the Client’s Representative to, exercise the powers of the
Client under this Clause 61.1 reasonably, professionally, in good faith and not
for any improper or punitive purpose.     (b)   Termination of the Agreement
pursuant to this Clause 61.1 will become effective immediately after the notice
has been served on the Consultant.

61.2 Actions by Consultant on Termination

    In the event of termination of the Agreement, whether under Clause 61.1 or
otherwise, the Consultant will immediately after receipt of the notice of
termination:

  (a)   stop performance of the Services and, if required by the Client, the
Works;     (b)   not place any further orders nor enter into any further
contracts in respect of the Services and, if required by the Client, the Works;
    (c)   take all reasonable steps to protect the Works and other property in
the possession of the Consultant in which the Client has or may acquire an
interest;     (d)   remove from the Site all the Consultant’s Personnel, plant,
machinery, vehicles and equipment and other things brought on to the Site by or
on behalf of the Consultant or the Consultant’s Personnel, unless otherwise
agreed with the Client;

Page 63 of 85



--------------------------------------------------------------------------------



 



  (e)   take any other action relating to the Services and the Works which the
Client may reasonably require;     (f)   hand over all Documentation; and    
(g)   do all things reasonably possible to reduce expenses or costs to the
Client consequent upon such termination.

61.3 Payment to Consultant

    In the event of termination of the Agreement pursuant to Clause 61.1, the
Client will pay to the Consultant:

  (a)   all the Services Costs due and unpaid at the date of termination; and  
  (b)   reasonable costs incurred in demobilising all of the Consultant’s
Personnel and equipment to their place of origin in South Africa or Australia
(as the case may be) and in terminating any contract with any subcontractor or
other agreement, arrangement or commitment undertaken by the Consultant for the
specific purpose of providing the Services.

    If the Agreement is terminated under Clause 61.1 each party retains any
rights it has against the other party in respect of any past breach.

61.4 Sole Entitlement

    Where the Agreement is terminated in accordance with Clause 61.1, the
Consultant acknowledges and agrees that it is not entitled to any other
compensation or to make any other Claim against the Client, except as provided
in Clause 61.3.

62. Invoicing and Payment (Replacing Clauses 30, 31 and 34)
62.1 Client’s Payment Obligations

  (a)   Except where expressly specified otherwise in the Agreement, as total
compensation for its performance of the Services, the Client shall pay the
Consultant the aggregate of the following amounts:

  (i)   the Disbursements;     (ii)   for each hour spent by any of its
officers, directors, employees and contract employees engaged in the performance
of the Services in the positions specified in Part A of Appendix C, the
corresponding hourly rate for each position as specified in Part A in
Appendix C,

      (“Services Costs”).     (b)   The Consultant will not be entitled to be
paid, and must not charge for, any Services Costs incurred due to the failure of
the Consultant to:

Page 64 of 85



--------------------------------------------------------------------------------



 



  (i)   exercise reasonable care and diligence in the performance of the
Services;     (ii)   perform the Services in a reasonably expeditious and cost
effective manner.

  (c)   The estimated total Services Costs as at the Execution Date is the
amount specified in Part C of Appendix C.     (d)   Subject to Clause 62.9 and
any other right to set off which the Client may have, the Client must pay the
Consultant the Services Costs in accordance with the Agreement.

62.2 Electronic Funds Transfer

    The Client will make payment to the Consultant by electronic funds transfer
into the Consultant’s bank account.

62.3 Time for and format of Payment Claims

  (a)   Subject to Clause 62.7, the Consultant shall give the Client’s
Representative a claim for payment on account of the Services Costs and any
other amounts payable by the Client to the Consultant under the Agreement
(“Payment Claim”) by both electronic mail and in tangible form by the fourth
Business Day of each month with a copy by electronic mail to the Client’s
Treasurer.     (b)   The Payment Claim shall be in the format approved in
writing by the Client’s Representative which shall as a minimum:

  (i)   set out the amount of the Services Costs and the other amounts that the
Consultant asserts are payable to the Consultant in accordance with the
Agreement;     (ii)   detail the relevant period of the Term for the Payment
Claim;     (iii)   describe in detail the part of the Services performed during
the relevant period for the Payment Claim;     (iv)   set out amounts paid
previously under the Agreement;     (v)   provide an individual reference number
for the Client to quote with remittance of payment; and     (vi)   include any
other information directed by the Client’s Representative.

62.4 Consultant Warranty

    By making a Payment Claim, the Consultant warrants to the Client that:

  (a)   the Consultant has completed the Services which are the subject of the
Payment Claim;

Page 65 of 85



--------------------------------------------------------------------------------



 



  (b)   there are no defects known to the Consultant in the Services which are
the subject of the Payment Claim at the time the Payment Claim was submitted;  
  (c)   any remuneration and other amounts payable by the Consultant to any of
its Personnel by Law or under an industrial instrument in respect of the
Services have been paid;     (d)   its subcontractors have been paid all amounts
due and payable to them for services performed or material supplied by them in
respect of the Services which was the subject of the Payment Claim;     (e)  
the Consultant has, unless there are lawful or reasonable grounds for not so
doing, complied with all of the obligations imposed on the Consultant by any
subcontract in relation to the Services; and     (f)   subject to any Claims
that may have arisen within the 14-day period prior to the Payment Claim, the
Consultant is not aware of any Claim against the Client which is not identified
in the Payment Claim or in an earlier Payment Claim or notice of which has not
been previously given to the Client.

62.5 Payment

  (a)   Within 14 days of receipt of the Payment Claim, the Client shall pay to
the Consultant or the Consultant shall pay to the Client, as the case may be,
the full amount shown in the Payment Claim.     (b)   A payment made pursuant to
the Agreement:

  (i)   of prejudice the right of either party to dispute whether the paid
amount is the amount properly due and payable;     (ii)   will not be evidence
of the value of the Services;     (iii)   will not be evidence that the Services
have been performed satisfactorily; and     (iv)   will not be an admission of
liability on the part of the Client.

62.6 Payment Adjustment Statement

  (a)   Within fourteen (14) days of receipt of a Payment Claim under Clause
62.3, the Client’s Representative may give the Consultant on behalf of the
Client a payment adjustment statement in respect of the Payment Claim or any
previous Payment Claim which states:

  (i)   the value of the Services performed by the Consultant in accordance with
the Agreement as at the date of the Payment Claim;     (ii)   the amount already
paid to the Consultant;

Page 66 of 85



--------------------------------------------------------------------------------



 



  (iii)   the amount the Client is entitled to retain, deduct, withhold or set
off under the Agreement as well as a summary of the reasons for the retention,
deduction, withholding or setting off;     (iv)   notification of any additional
information required by the Client’s Representative; and

  (b)   On receipt of the Payment Adjustment Statement, the Consultant must
issue a credit note to the Client and shall incorporate the adjustment on the
next Payment Claim.     (c)   If the Consultant fails to make a Payment Claim in
accordance with the Agreement, the Client’s Representative may nevertheless
issue a payment statement under this Clause 62.6.     (d)   The Client shall,
and shall cause the Client’s Representative to, exercise the powers of the
Client under this Clause 62.6 reasonably, professionally, in good faith and not
for any improper or punitive purpose.

62.7 Conditions Precedent to Entitlement to Payment

    If, at the time that the Consultant submits a Payment Claim under Clause
62.3, the Consultant has not:

  (a)   provided security or the amount (if any) required under Clause 69;    
(b)   effected the insurance required by Clause 52 and (if requested) provided
evidence of this to the Client’s Representative;     (c)   paid all
subcontractors as warranted under Clause 62.4(d); and     (d)   in the case of a
Final Payment Claim, submitted a duly executed Deed of Release as required under
Clause 62.8(a)(ii);

    then:

  (e)   the Consultant will not be entitled to payment of;     (f)   the
Client’s Representative will not be obliged to include in any payment statement
under Clause 62.6; and     (g)   the Client will not be liable to pay,

    any amount included in the Payment Claim.

62.8 Final Payment Claim

  (a)   Within two months after the expiry of the later of the Defects
Notification Period or the Further Defects Liability Period, the Consultant
shall deliver to the Client’s Representative:

Page 67 of 85



--------------------------------------------------------------------------------



 



  (i)   a final payment claim under Clause 66.3 entitled ‘Final Payment Claim’;
and     (ii)   a duly executed deed of release in the form of the deed of
release in Appendix N.

  (b)   The Consultant shall include in the Final Payment Claim:

  (i)   a complete statement of accounts, including any changes to the Scope of
Services;     (ii)   all money that the Consultant considers to be due from the
Client arising out of or in connection with the Services or any alleged breach
of contract;     (iii)   confirmation that all documentation, approvals of all
Authorities and deliverables as required by the Agreement have been lodged with
the Client’s Representative; and     (iv)   a certificate stating that all wages
and other charges have been paid and that no monies are due or owing by the
Consultant to any of its Personnel other than any Personnel disclosed in the
certificate.

  (c)   The Consultant shall provide with the Deed of Release (as required by
Clause 62.8(a)) details of how the amount claimed (“Amount Claimed”) is
calculated including:

  (i)   separate identification of each claim and the amount of each claim which
is part of the Amount Claimed;     (ii)   which clause, if any, of the Agreement
the Consultant relies upon to support an entitlement to each claim;     (iii)  
if based on breach of contract, what obligation, if any, of the Agreement the
Client has breached and which the Consultant relies upon to support an
entitlement to each claim; and     (iv)   a description of the other acts,
defaults and omissions that the Consultant relies upon to support any
entitlement to a claim.

  (d)   After expiration of the two month period in Clause 62.8(a), any Claim
which the Consultant could have made against the Client but which has not been
made in the Final Payment Claim, whether or not a Final Payment Claim is
delivered, is barred.

62.9 Interest on Overdue Payments

    If any money due to either party remains unpaid after the date on which the
money should have been paid, then the party responsible for the payment must,
following a written request by the other party for payment of interest, pay to
the other party Agreed

Page 68 of 85



--------------------------------------------------------------------------------



 



    Compensation on the unpaid amount from, but not including the date on which
the money was due.

62.10 Set off

    The Client may set off or deduct from any payments due to the Consultant:

  (a)   any debt or other moneys due from the Consultant to the Client; and/or  
  (b)   any money or any claim to money that the Client may have against the
Consultant (including liquidated damages), which are due or which will become
due under the Agreement.

62.11 Client’s Payment of Subcontractors

  (a)   If the Consultant owes any subcontractor of the Consultant money in
connection with the Services, and

  (i)   that money has been outstanding under the relevant subcontract for more
than 14 days; and     (ii)   the Consultant cannot satisfy the Client’s
Representative that there is a valid reason (which shall include a genuine
dispute between the Consultant and a subcontractor of the Consultant) for that
outstanding money not having been paid, the Client may pay the subcontractor the
outstanding amount, and:     (iii)   call upon the security for the outstanding
amount in accordance with Clause 691 (without limiting the unconditional nature
of the security); or     (iv)   the outstanding amount so paid will be a debt
due and immediately payable from the Consultant to the Client.

  (b)   No debt by the Client will be taken to have accrued in favour of the
Consultant in respect of any payment by the Client of an outstanding amount in
accordance with Clause 62.11(a).     (c)   The Client is entitled to withhold
from any payment which would otherwise be due to the Consultant under the
Agreement any amount owing to a subcontractor by the Consultant under Clause
62.11(a).

62.12 Property and Liens

    The Consultant must not (insofar as is permitted by Law) assert any right to
a lien over the Site or Project (or part thereof) or take any steps whatsoever
to lodge or register a lien over the Site or Project (or part thereof) under, or
in pursuance of, any relevant Law.

Page 69 of 85



--------------------------------------------------------------------------------



 



62.13 Taxes

  (a)   The Consultant is and remains liable for payment of any Taxes connected
to the Services. If any Tax is imposed, the Consultant shall pay the full amount
to the relevant Authority or person and indemnifies the Client against any
failure to do so. If any exemptions, reductions, allowances, rebates or other
privileges in relation to Taxes (other than Taxes imposed on the Consultant’s
income or non-Project operations of the Consultant) may be available to the
Consultant or the Client, the Consultant shall adjust any payments due to
reflect any such savings or refunds (including interest awarded) to the maximum
allowable extent.

  (b)   Except for Excluded Taxes, it is agreed that:

  (i)   the Services Costs excludes the Taxes prevailing at the date of the
Agreement;     (ii)   the Services Costs will be increased by the amount of the
Taxes;     (iii)   the Consultant will be entitled to include in any Payment
Claim (as defined in Clause 62.3) the amount of any Taxes paid by the Consultant
in the period to which the Payment Claim relates.

  (c)   Except for Excluded Taxes, if any rate of Tax is increased or decreased
or a new Tax is introduced or an existing Tax is abolished or any change in
interpretation or application of any Tax occurs in the course of performance of
the Agreement, an adjustment will be made to the Services Costs to reflect any
such change regardless of whether this results in the Services Costs increasing
or decreasing.     (d)   When the Client has approved (whether under this Clause
62 or otherwise) payment to the Consultant and part or all of that payment
consists of Taxes, the Client may withhold and deduct from that payment those
Taxes if the Client is required to withhold or deduct those Taxes by any
Authority.

62.14 Disbursements

    The Consultant shall only be entitled to recover Disbursements as
disbursements, unless the Client agrees to other specific disbursements.

62.15 Rates

    The rates itemized in Part A of Appendix C are fixed for the Term.

63. Default by a Party
63.1 Default by Consultant

  (a)   If the Client considers that the Consultant:

  (i)   is in breach of or in default under the Agreement; or

Page 70 of 85



--------------------------------------------------------------------------------



 



  (ii)   has breached a warranty which it has given to the Client under the
Agreement;

      the Client may give the Consultant a notice:

  (iii)   specifying the alleged breach of or default under the Agreement;    
(iv)   specifying the time and date by which the Consultant shall rectify the
breach or default (or overcome their effects); and     (v)   requiring the
Consultant to show cause in writing why the Client should not exercise its
rights under Clause 63.1(d).

  (b)   If the Client gives the Consultant a notice referred to Clause 63.1(a),
the Consultant shall:

  (i)   comply with the notice;     (ii)   give the Client a program to rectify
the relevant default or remedy the breach (or overcome their effects) in
accordance with the terms of the Client’s notice.

  (c)   If the Consultant fails to rectify a default or remedy a breach (or
overcome their effects) in accordance with the terms of a notice referred to in
Clause 63.1(a):

  (i)   the Client may take any action it considers appropriate to:

  (A)   rectify that default; or     (B)   remedy that breach; and

  (ii)   the Consultant shall indemnify the Client against any damage, cost,
loss or liability it suffers or incurs in respect of that default or breach,
except to the extent such damage, cost, loss or liability arises from the
negligence of the Client.

  (d)   If the Consultant is in breach of any material obligation under the
Agreement, the Client may, by written notice to the Consultant after it has
previously given the Consultant a notice under Clause 63.1(a) and the Consultant
has not complied with that notice, with immediate effect:

  (i)   suspend payment to the Consultant under the Agreement; or     (ii)  
terminate the Agreement.

  (e)   Subject to Clause 50.3(c), if the Consultant is in breach of any
obligation under the Agreement that is not a material obligation, the Client
may, by written notice to the Consultant after it has previously given the
Consultant a notice under Clause 63.1(a) and the Consultant has not complied
with that notice, deduct or

Page 71 of 85



--------------------------------------------------------------------------------



 



      withhold from any Payment Claim that the Client has at that time approved
for payment an amount, not exceeding 10% of the relevant Payment Claim, whether
for damages or otherwise which, in the Owner’s reasonable estimate, is due or
will become due under the Agreement.

  (f)   Subject to the Client’s accrued and other rights under the Agreement or
Law, in the event of termination of the Agreement pursuant to Clause 63.1(d),
the Client will pay to the Consultant:

  (i)   all the Services Costs due and unpaid at the date of termination; and  
  (ii)   reasonable costs incurred in demobilising all of the Consultant’s
Personnel and equipment to their place of origin in South Africa or Australia
(as the case may be) and in terminating any contract with any subcontractor or
other agreement, arrangement or commitment undertaken by the Consultant for the
specific purpose of providing the Services.

  (g)   Except as provided in Clause 63.1(f), the Consultant acknowledges and
agrees that where the Agreement is terminated in accordance with this Clause
63.1, the Consultant is not entitled to make any Claim against the Owner in
respect of the termination including for any loss, cost, damage, expense or
other liability.

63.2 Default by Client

  (a)   If the Client:

  (i)   breach of any material obligation under the Agreement,     (ii)   fails
to pay the Consultant as required under the Agreement, or     (iii)   fails to
pay Project Contractors as required under the Project Contracts,

      then the Consultant may by notice specify the default and state its
intention to exercise any one of the remedies under Clause 63.2(b)(i) or Clause
63.2(b)(ii).

  (b)   If the Client fails to remedy such default within 14 days of receiving
the notice from the Consultant, the Consultant may (without prejudice to any
other rights or remedies it has under the Agreement) upon notice to the Client
exercise all or any of the following remedies:

  (i)   suspend performance of the Services until the default has been remedied;
or     (ii)   in the case of Clause 63.2(a)(i) or Clause 63.2(a)(ii), by way of
a 30 Business Day notice terminate the Agreement.

  (c)   Subject to the Client’s accrued and other rights under the Agreement or
Law, in the event of termination of the Agreement pursuant to Clause
63.2(b)(ii), the Client will pay to the Consultant:

Page 72 of 85



--------------------------------------------------------------------------------



 



  (i)   all the Services Costs due and unpaid at the date of termination; and  
  (ii)   reasonable costs incurred in demobilising all of the Consultant’s
Personnel and equipment to their place of origin in South Africa or Australia
(as the case may be) and in terminating any contract with any subcontractor or
other agreement, arrangement or commitment undertaken by the Consultant for the
specific purpose of providing the Services.

64. Insolvency

  (a)   If in relation to a party (“Insolvent Party”):

  (i)   notice is given of a meeting of creditors with a view to the party
entering a deed of company arrangement;     (ii)   a controller or administrator
is appointed;     (iii)   the party enters a deed of company arrangement wit
creditors;     (iv)   an application is made to a court for the winding up of
the party and not stayed within 21 days;     (v)   a winding up order is made in
respect of the party;     (vi)   the party resolves by special resolution that
it be wound up voluntarily (other than for a members’ voluntary winding-up);    
(vii)   a mortgagee of any property of the party takes possession of that
property;     (viii)   a receiver or a receiver and manager of any property of
the party is appointed; or     (ix)   the party takes or suffers in any place,
any step or action analogous to any of those mentioned in subparagraphs (i) to
(viii),

    then the other party may (without prejudice to any other rights or remedies
it has under the Agreement):

  (x)   terminate the Agreement by way of a 3 Business Day notice to the
Insolvent Party, its manager, receiver, trustee, liquidator, administrator or
any other person in whom the affairs of the Insolvent Party may have become
vested; or     (xi)   give to the manager, receiver, trustee, liquidator,
administrator or other person in whom the Insolvent Party’s affairs have vested,
the option of continuing to carry out the Agreement subject to the provision of
a guarantee satisfactory to the other party for the due and proper performance
of the unexpired portion of the Agreement. The option in this

Page 73 of 85



--------------------------------------------------------------------------------



 



      clause is exercisable within 14 days of its receipt. If such option is not
so exercised, it lapses, unless extended by the other party.

  (b)   In the event of termination of the Agreement pursuant to Clause 64(a)(x)
by the Consultant, the Client will:

  (i)   to the extent (if any) permitted by Law; and     (ii)   subject to the
rights and powers of any of the persons described in Clauses 64(a)(ii),
64(a)(iii), 64(a)(vii) and 64(a)(viii); and     (iii)   subject to the rights
and powers (whether under any instrument or otherwise) of the persons who
appointed of any of the persons described in Clauses 64(a)(ii), 64(a)(iii),
64(a)(vii) and 64(a)(viii),

      pay to the Consultant:

  (iv)   all the Services Costs due and unpaid at the date of termination; and

  (v)   all reasonable costs incurred in demobilising all of the Contractor’s
Personnel and equipment to their point of origin in either South Africa or
Australia (as the case may be) and in terminating any contract with any
subcontractor of the Consultant or other contract or agreement entered into by
the Consultant for the specific purpose of performing the Services.

  (c)   In the event of termination of the Agreement pursuant to Clause 64(a)(x)
by the Client, the Consultant will:

  (i)   to the extent (if any) permitted by Law; and     (ii)   subject to the
rights and powers of any of the persons described in Clauses 64(a)(ii),
64(a)(iii), 64(a)(vii) and 64(a)(viii); and     (iii)   subject to the rights
and powers (whether under any instrument or otherwise) of the persons who
appointed of any of the persons described in Clauses 64(a)(ii), 64(a)(iii),
64(a)(vii) and 64(a)(viii),

      pay to the Client:

  (iv)   all moneys which the Client may be entitled to from the Consultant
under or in accordance with the Agreement as at the date of termination; and

  (v)   all moneys paid to others in accordance with an express provision of the
Agreement prior to or on the date of termination.

Page 74 of 85



--------------------------------------------------------------------------------



 



65. Intellectual Property
65.1 Client to Procure

  (a)   Except as otherwise provided in the Agreement, the Client will procure
all third party Intellectual Property Rights necessary for the lawful completion
and operation of the Project.     (b)   Subject to Clause 65.1(c), and to the
extent permitted by Law, the ownership of any Protected Right, any new invention
or any improvement to an existing patent made or developed by the Consultant (or
by those for whom it is responsible) during the Agreement and for the purposes
of the Agreement shall be the property of the Client (“New IP”). The Client
gives the Consultant a royalty-free, irrevocable and non-exclusive licence to
use the New IP and any improvements thereto, subject to Law and any prior third
party rights restricting such licence.     (c)   The Consultant remains the
owner of any Protected Right used in the performance of the Services, which are
in existence at the Date of Commencement or come into existence after the Date
of Commencement and are created for a purpose other than the Services
(“Background IP”). The Consultant shall own the Protected Rights in any
improvements to the Background IP. The Consultant gives the Client a
royalty-free, irrevocable and non-exclusive licence to use the Background IP and
any improvements thereto for any purpose connected with the Project including
repair, maintenance or expansion of the Project.

66. Assignment (Replacing Clause 38)
66.1 Assignment by Consultant

    The Consultant may, with the prior written approval of the Client not to be
unreasonably withheld (which approval may be subject to the Consultant first
demonstrating to the Client that all of the Consultant’s Key Personnel as
identified in Appendix F will transfer to the assignee and after the assignment
continue to perform the Services in their same positions and with their same
authorities as they had prior to the assignment), assign all or part of its
right, title, and interest in the Agreement to any parent, subsidiary or
affiliated company of the Consultant, provided that:

  (a)   the Consultant shall then remain jointly and severally liable with the
assignee for all obligations and liabilities of the Consultant under the
Agreement;     (b)   the Client may at its sole option have recourse against
either or both the assignee and the Consultant for any and all obligations or
liabilities of the Consultant; and     (c)   there is no adverse affect on the
validity or enforceability of the guarantee and indemnity referred to in Clause
70 or any Security previously delivered by or on behalf of the Consultant to the
Client under Clause 69, and that both the guarantee and indemnity in Clause 70
and all security under Clause 69 remain valid and enforceable by the Client in
accordance with the provisions of the Agreement.

Page 75 of 85



--------------------------------------------------------------------------------



 



66.2 Assignment by Client to Affiliates and Third Parties

  (a)   The Client may, with the prior written approval of the Consultant not to
be unreasonably withheld, assign all or part of its right, title, and interest
in the Agreement to any parent, subsidiary or affiliated company, partnership or
joint venture of the Client, provided that all outstanding amounts properly due
and owing to the Consultant at that time have been paid and that such parent,
subsidiary or affiliated company, partnership or joint venture of the Client
reasonably demonstrates that it is able to meet the payment obligations of the
Client under the Agreement.     (b)   The Client may assign all or part of its
right, title, and interest in the Agreement to any other third party with the
prior written approval of the Consultant, which consent will not be withheld
provided that all outstanding amounts properly due and owing to the Consultant
at that time have been paid and that such third party reasonably demonstrates
that it is able to meet the payment obligations of the Client under the
Agreement.

66.3 Assignment by Client to Financing Entities

    Without the prior consent of the Consultant, the Client may assign all or
part of its right, title, and interest in the Agreement to any Financing Entity.
The Consultant shall execute and deliver to the Client a consent to and
acknowledgement of assignment on reasonable terms as may be required by the
Financing Entities, to be effective only when all outstanding amounts properly
due and owing to the Consultant at that time have been paid. Any Financing
Entity may, in connection with any default under any financing document related
to the Project, assign any rights assigned to it under this Clause 66.3 to any
third party provided that all outstanding amounts properly due and owing to the
Consultant at that time have been paid and that such third party reasonably
demonstrates that it is able to meet the payment obligations of the Client under
the Agreement. The Consultant agrees that, upon receipt of written notice of
such assignment, it shall, if requested by a Financing Entity, deliver all
Project Material required to be delivered to the Client under the Agreement to
the Financing Entity or its assignee at such address as Financing Entity shall
specify to the Consultant in writing.

66.4 Cooperation with Financing Entities and Insurers

  (a)   The Consultant acknowledges and agrees that any Financing Entity and any
and all insurers, and their respective representatives, have the right to
review, inspect, audit and monitor the performance of the Services and the
Works, the Site, any item of equipment (including equipment under fabrication),
materials, supplies, tools, other items, design, engineering, service, or
workmanship to be provided under the Agreement, and to observe all tests and all
other aspects of the Project. The Consultant shall allow all of them reasonable
access during normal working hours to its offices, the Site, the Works
(including equipment under fabrication) and the Project, as reasonably requested
by any of the Client, a Financing Entity and insurers. The Consultant shall
incorporate such rights of review, inspection, audit and monitoring in all
subcontracts.

Page 76 of 85



--------------------------------------------------------------------------------



 



  (b)   The Consultant shall, if it proposes any Project Contract, include
provisions in the Project Contract that allow representatives of the Financing
Entity and insurers to inspect, review and monitor the progress of the Project
and conformance with the requirements of the Agreement.

67. Confidentiality (Replacing Clause 42)
67.1 Keep Confidential

    All information exchanged between the parties under or in relation to the
Agreement is confidential to them and may not be disclosed to any person except:

  (a)   if required by Law or the rules of a relevant stock exchange;     (b)  
to employees, Project Contractors or consultants for the purposes of tendering
for or entering into a contract with Project Contractors or consultants;     (c)
  with the consent of the party who supplied the information and the consent of
the Client, which may not be unreasonably withheld;     (d)   if the information
is in the public domain at the Date of Commencement, or comes into the public
domain after the Date of Commencement other than as a result of a breach of the
Agreement;     (e)   if the information is already known or in the possession of
the recipient without restrictions relating to disclosure before the date of
receipt; or     (f)   if the information is obtained from a source other than
the party who supplied the information, provided that the source was not subject
to any prohibition against disclosure.

67.2 Extension of Obligations

    The parties will ensure that the provisions of this clause are extended to
their employees, agents or contractors.

67.3 Continuation of Obligations

    The obligations imposed in this Clause 67 continued for a period of four
years after the Date of Final Completion.

68. Settlement of Disputes (Replacing Clauses 43.8 and 44)
68.1 Failure of Mediation

    If the parties fail to reach agreement within 28 days of the Mediator being
appointed, or such other period as the parties may agree, then both parties
shall be entitled to take any action necessary to have the dispute determined by
litigation.

Page 77 of 85



--------------------------------------------------------------------------------



 



68.2 Matters Precedent to Litigation

    Each party expressly agrees not to commence any action in any court in
relation to a dispute (other than where a party seeks urgent injunctive or
declaratory relief) unless and until all of the provisions of Clause 43 and
Clause 68.1 have been met.

68.3 Dispute Resolution not to delay Performance

    Despite the existence of a dispute between the parties:

  (a)   the Consultant shall proceed without delay to continue to perform the
Services; and     (b)   both parties must perform their other obligations under
the Agreement.

69. Security
69.1 Consultant Security

  (a)   Within seven days after the date of execution of the Agreement, the
Consultant shall deliver to the Client:

  (i)   two performance bonds in the form in Appendix M in favour of the Client;
or     (ii)   in any other form agreed in writing by the Client’s
Representative.

  (b)   The security shall be:

  (i)   collectively for ten percent of the total Services Costs identified in
Appendix C with each performance bond being for five percent of the total
Services Costs identified in Appendix C;     (ii)   in a form and in terms
approved by the Client if not in the form in Appendix M; and     (iii)   issued
by a bank, insurance company or other financial institution in South Africa
approved by the Client.

  (c)   Any security provided by the Consultant under this Clause 69.1 shall be
available to the Client and any security that does not consist of money may be
converted into money whenever the Client is entitled to the payment of moneys by
the Consultant under or in accordance with the Agreement, or, whenever the
Client is entitled to reimbursement of any monies paid to others under or in
accordance with the Agreement, in all such cases as if the security were a sum
of money due to the Client by the Consultant.

69.2 Client Security

  (a)   Within seven days after the date of execution of the Agreement, the
Client shall deliver to the Consultant:

Page 78 of 85



--------------------------------------------------------------------------------



 



  (i)   two performance bonds in the form in Appendix M in favour of the
Consultant; or     (ii)   in any other form agreed in writing by the
Consultant’s Representative.

  (b)   The security shall be:

  (i)   collectively for ten percent of the total Services Costs identified in
Appendix C with each performance bond being for five percent of the total
Services Costs identified in Appendix C;     (ii)   in a form and in terms
approved by the Consultant if not in the form in Appendix M; and     (iii)  
issued by a bank, insurance company or other financial institution in South
Africa approved by the Consultant.

  (c)   Any security provided by the Client under this Clause 69.2 shall be
available to the Consultant and any security that does not consist of money may
be converted into money whenever:

  (i)   the Client does not pay any amount due to the Consultant under Clause
62.5 within the period specified in Clause 62.5; and     (ii)   within 14 days
after the Consultant gives a notice to the Client under Clause 63.2(a) the
amount remains unpaid.

69.3 Interest on Security

  (a)   A party is not obliged to pay the other party interest on:

  (i)   any security; or     (ii)   subject to the Clause 69.3(b), the proceeds
of any security if it is converted into cash.

  (b)   If a party makes a call upon any security held by that party under this
Clause 69.3 (“calling party”) and obtains cash as a consequence, the calling
party will, following a written request by the other party for payment of
interest, pay simple interest, at the rate of Agreed Compensation, on the amount
of any cash obtained in excess of the sum to which the calling party is entitled
at the time of such call.

  (c)   The sum attracting interest will be further reduced by any unsatisfied
amounts which subsequently become payable under the Agreement by the Consultant
to the Client or by the Client to the Consultant (as the case may be) at the
time such amounts become payable.

Page 79 of 85



--------------------------------------------------------------------------------



 



69.4 Security not on Trust

    Neither the Client or the Consultant hold any security or the proceeds or
money referred to in Clause 69.3 on trust for each other.

69.5 Release of Security

    The Client and the Consultant shall each release:

  (a)   one of the performance bonds (or one half of the other form of security)
provided in accordance with Clause 69.1 or Clause 69.2 (as the case may be)
within 21 days of the Date of Practical Completion of the Sulphide Plant; and

  (b)   the other performance bond (or the other half of the other form of
security) provided in accordance with Clause 69.1 or Clause 69.2 (as the case
may be) within 21 days of the later of:

  (i)   the expiry of the Defects Notification Period or any Further Defects
Liability Period; and     (ii)   the Client or the Consultant (as the case may
be) having complied with all its obligations under the Agreement.

  (c)   If prior to the date to be determined in accordance with Clause 69.5(b)
(“release date”) any security delivered to the Client by the Consultant under
Clause 69.1 expires, the Consultant shall provide further security which:

  (i)   is a performance bond in the form of Appendix M in favour of the Client
or is otherwise in a form agreed in writing by the Client’s Representative;    
(ii)   is for two and a half percent of the total Services Costs;     (iii)  
does not expire for three years from the date it is delivered to the Client.

      Any further security delivered under this Clause 69.5(c) by the Consultant
to the Client shall be released by the Client on the release date.

69.6 Dealing with Security

    Each party shall not, and warrants that it will not, take any steps to:

  (a)   injunct or otherwise restrain the issuer of a security referred in to in
Clause 69.1 and Clause 69.2 from making a payment under it; or     (b)  
restrain, hinder or in any way obstruct the other party from, when so entitled,
calling on or otherwise exercising its rights under a security.

Page 80 of 85



--------------------------------------------------------------------------------



 



70. Guarantee and Indemnity
70.1 Consideration

  (a)   The Guarantor has requested the Client to enter into the Agreement with
the Consultant and the Client does so in consideration of this guarantee and
indemnity.

  (b)   The Guarantor acknowledges that it has been given a copy of the
Agreement and has and full opportunity to consider its provisions before
entering into this guarantee and indemnity.

70.2 Guarantee

    The Guarantor guarantees to the Client prompt performance of all of the
obligations of the Consultant contained or implied in the Agreement. If the
obligation is to pay money, the Client may immediately recover the money from
the Guarantor as a liquidated debt without first commencing proceedings or
enforcing any other right against the Consultant or any other person.

70.3 Continuing Security

    This guarantee and indemnity is a continuing security, and is not discharged
or prejudicially affected by any settlement of accounts, but remains in full
force until a final release is given by the Client.

70.4 Matters Not Affecting Guarantor’s Liability

    The Guarantor’s liability under Clauses 70.2 is not affected by:

  (a)   the granting of time, forbearance or other concession by the Client to
the Consultant or the Guarantor;     (b)   any delay or failure by the Client to
take action against the Consultant or the Guarantor;     (c)   an absolute or
partial release of the Consultant or the Guarantor or a compromise with the
Consultant or any Guarantor;     (d)   a variation, novation, renewal or
assignment of the Agreement by the Client whether or not this increases the
liability of the Consultant or the liability of the Guarantor under the
Agreement;     (e)   the termination of the Agreement;     (f)   the fact that
the Agreement is wholly or partially void, voidable or unenforceable;     (g)  
the non-execution of the Agreement by one or more of the persons named as the
Guarantor or the unenforceability of the guarantee or indemnity against one or
more of the Guarantors; or

Page 81 of 85



--------------------------------------------------------------------------------



 



  (h)   the exercise or purported exercise by the Client of its rights under the
Agreement.

70.5 Payment Later Avoided

    The Guarantor’s liability is not discharged by a payment to the Client which
is later avoided by law. If that happens, the Client, the Consultant and the
Guarantor will be restored to their respective rights and obligations as it the
payment had not been made.

70.6 Indemnity on Disclaimer

    It a liquidator or trustee in bankruptcy disclaims the Agreement, the
Guarantor indemnifies the Client against any resulting loss.

70.7 Guarantor Not to Prove in Liquidation or Bankruptcy

    Until the Client has received all money payable to it by the Consultant:

  (a)   the Guarantor must not prove or claim in any liquidation, bankruptcy,
composition, arrangement or assignment for the benefit of creditors of the
Consultant; and     (b)   the Guarantor must hold any claim it has and any
dividend it receives on trust for the Client.

70.8 Guarantor Not to Claim Benefits or Enforce Rights

    Until the Guarantor’s liability under the Agreement is discharged the
Guarantor may not, without the consent of the Client:

  (a)   claim the benefit or seek the transfer (in whole or in part) of any
other guarantee, indemnity or security held or taken by the Client;     (b)  
make a claim or enforce a right against the Consultant or any other guarantor or
against the estate or any of the property of any of them, except for the benefit
of the Client;     (c)   raise a set-off or counterclaim available to it or the
Consultant against the Client in reduction of its liability under this guarantee
and indemnity.

70.9 Costs and Expenses

  (a)   The Guarantor agrees to pay or reimburse the Client on demand for:

  (i)   its costs, charges and expenses of making, enforcing and doing anything
in connection with this guarantee and indemnity, including all costs actually
payable by the Client to its legal representatives (whether under a costs
agreement or otherwise); and     (ii)   all Taxes which are payable in
connection with this guarantee and indemnity or any payment, receipt or other
transaction contemplated by it.

Page 82 of 85



--------------------------------------------------------------------------------



 



  (b)   Money paid to the Client by the Guarantor must be applied first against
payment of costs, charges and expenses under this Clause 70.9(a) and then
against other obligations under this guarantee and indemnity.

70.10 Guarantee to Continue on Assignment of Rights

    If the Client assigns its rights under the Agreement in accordance with
Clause 66, the benefit of the guarantee and indemnity in this Clause 70 extends
to the assignee and continues concurrently for the benefit of the Client
regardless of the assignment unless the Client releases the Guarantor in
writing.

70.11 Limit of Guarantor’s Liability

    Despite any other provision of this Clause 70 to the contrary, the Client
and the Guarantor acknowledge and agree that the Guarantor’s liability to the
Client under this Clause (whether for payment of money or otherwise) shall not
exceed the liability of the Consultant to the Client under the Agreement.

71. General
71.1 Legal costs

    Except as expressly stated otherwise in the Agreement, each party will pay
its own legal and other costs and expenses of negotiating, preparing, executing
and performing its obligations under the Agreement.

71.2 Waiver and exercise of rights

  (a)   A single or partial exercise or waiver by a party of a right relating to
the Agreement does not prevent any other exercise of that right or the exercise
of any other right.     (b)   The non-exercise of, or a delay in exercising, any
power or right of a party does not operate as a waiver of that power or right,
nor does any single exercise of a power or right preclude any other or further
exercise of it or the exercise of any other power or right by that party or
Consultant.     (c)   A power or right of a party may only be waived in writing
by the party.     (d)   The Agreement may only be varied, or its provisions
waived, in writing by the Client and the Consultant.

71.3 Severance

    Each provision of the Agreement will be deemed to be separate and severable
from the others of them. If any provisions of the Agreement are determined to be
invalid or unenforceable in any jurisdiction, such determination and the
consequential severance (if any) will not invalidate the rest of the Agreement,
which will remain in full force and

Page 83 of 85



--------------------------------------------------------------------------------



 



    effect as if such provision had not been made a part thereof, nor will it
affect the validity or enforceability of such provision in any other
jurisdiction.

71.4 After hours communications

    If a communication is given:

  (a)   after 5.00 pm in the place of receipt; or     (b)   on a day which is
not a Business Day in the place of receipt,

    it is taken as having been given on the next Business Day.

71.5 Process service

    Any process or other document relating to litigation, administrative or
arbitral proceedings relating to this document may be served by any method
contemplated by Clause 41 or in accordance with any applicable Law.

71.6 Entire understanding

  (a)   The Agreement contains the entire understanding between the parties as
to the subject matter of the Agreement.

  (b)   All previous negotiations, understandings, representations, warranties,
memoranda or commitments concerning the subject matter of the Agreement are
merged in and superseded by the Agreement and are of no effect. No party is
liable to any other party in respect of those matters.     (c)   No oral
explanation or explanation by e-mail or information provided by any party to
another:

  (i)   affects the meaning or interpretation of the Agreement; or     (ii)  
constitutes any collateral agreement, warranty or understanding between any of
the parties.

71.7 Nature of the Relationship

  (a)   Nothing in the Agreement constitutes a joint venture, agency,
partnership or other fiduciary relationship between the Client and the
Consultant.     (b)   The Consultant acknowledges that it has no authority to
bind the Client.     (c)   At all times when performing its obligations under
the Agreement, the Consultant is deemed to be an independent contractor and not
an employee or agent of the Client.     (d)   The Consultant must not act
outside the scope of the authority conferred on it under the Agreement.

Page 84 of 85



--------------------------------------------------------------------------------



 



71.8 Third Party Rights

    The Agreement shall be binding on and enure to the benefit of the lawful
successors of each party and every other person having rights under it by virtue
of the Agreements (Rights of Third Parties) Act 1999. Except as provided in this
Clause 71.8, nothing in the Agreement confers any rights on any person under the
Agreements (Rights of Third Parties) Act 1999. The exceptions provided for in
this Clause 71.8 are each indemnified person named in Clause 51.7 of the
Agreement, who may respectively enforce the rights in his, her or its favour set
out in such provision, subject to and in accordance with the Agreements (Rights
of Third Parties) Act 1999 and any express limits of liability set out in the
Agreement.

71.9 Effective Date (replacing Clause 21)

    The Agreement shall be effective as of 21 February 2005.

71.10 Jurisdiction

    The parties irrevocably submit to the exclusive jurisdiction of the Courts
exercising jurisdiction in England, and any court that may hear appeals from any
of those courts, for any proceeding in connection with the Agreement, subject
only to the right to enforce a judgment in any court in any other jurisdiction.

Page 85 of 85